Exhibit 10.6
Redacted Version
PORTIONS OF THIS AGREEMENT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
AND WILL BE SUBJECT TO A REQUEST FOR CONFIDENTIAL TREATMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION
Crude Oil Supply Agreement
Between
Vitol Inc.
And
Coffeyville Resources Refining & Marketing, LLC
Dated December 2, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page No.  
Article 1 DEFINITIONS AND CONSTRUCTION
    1  
 
       
1.1 Definitions
    1  
1.2 Interpretation
    11  
 
       
Article 2 TENOR OF THE AGREEMENT
    11  
 
       
Article 3 CONDITIONS TO PERFORMANCE
    12  
 
       
3.1 Mutual Conditions
    12  
3.2 Conditions to Vitol’s Obligations
    13  
3.3 Conditions to Coffeyville’s Obligations
    13  
3.4 Effect of Termination for Failure of Conditions Precedent
    14  
 
       
Article 4 TERM OF AGREEMENT
    14  
 
       
4.1 Initial Term
    14  
4.2 Renewal
    14  
 
       
Article 5 PURCHASE OF INITIAL INVENTORY
    14  
 
       
5.1 Purchase of Initial Inventory
    14  
5.2 Measurement of Initial Inventory
    14  
5.3 Purchase Price for Initial Inventory
    15  
5.4 Initial Inventory Fee
    15  
5.5 Title and Risk of Loss
    15  
 
       
Article 6 SALE OF CRUDE OIL TO COFFEYVILLE
    15  
 
       
6.1 Supply of Crude Oil
    15  
6.2 Exclusive Use
    15  
6.3 Exclusive Supplier
    15  
6.4 Identification of Supply
    15  
6.5 Acknowledgment
    16  
 
       
Article 7 PURCHASE OF CRUDE OIL FROM COUNTERPARTIES
    16  
 
       
7.1 Third Party Contracts
    16  
7.2 Confirmations
    17  
7.3 Payment Responsibility
    18  
7.4 Crude Oil Gains and Losses
    18  
7.5 Waiver of Warranties
    18  
7.6 Claims
    18  
7.7 Insurance
    19  
7.8 Additional Insurance Requirements
    19  

i



--------------------------------------------------------------------------------



 



              Page No.  
Article 8 RESALE AND EXCHANGE OF CRUDE OIL
    20  
 
       
8.1 Resale of Crude Oil
    20  
8.2 Exchanges of Crude Oil
    20  
8.3 Payment for Resale and Exchanges of Crude Oil
    20  
8.4 Purchase and Sale of Gathered Crude
    21  
 
       
Article 9 DELIVERY
    21  
 
       
9.1 Delivery Point
    21  
9.2 Title and Risk of Loss
    21  
9.3 Casualty and Other Losses
    21  
9.4 Vessel Chartering
    21  
9.5 Pipeline Nominations
    22  
 
       
Article 10 NOMINATIONS
    22  
 
       
10.1 Monthly Nomination
    22  
10.2 Daily Nomination
    23  
10.3 Changes to Nominations
    23  
10.4 Delivery Disruption
    23  
 
       
Article 11 CRUDE OIL INSPECTION AND MEASUREMENT
    23  
 
       
11.1 Delivered Volumes
    23  
11.2 Quality of Delivered Volumes
    24  
11.3 Inspector’s Reports
    24  
11.4 Recalibration of Designated Tanks
    24  
 
       
Article 12 PRICE AND PAYMENT FOR CRUDE OIL
    24  
 
       
12.1 Crude Oil Purchase Price
    24  
12.2 Provisional Invoice
    25  
12.3 Weekly True-Ups
    26  
12.4 Working Capital Fee
    27  
12.5 Other Statements
    27  
12.6 Payment
    27  
12.7 Disputed Payments
    28  
 
       
Article 13 TAXES
    28  
 
       
Article 14 INFORMATION AND REQUESTS FOR ADEQUATE ASSURANCES
    28  
 
       
14.1 Financial Information
    28  
14.2 Notification of Certain Events
    28  
14.3 Adequate Assurances
    29  
14.4 Eligible Collateral
    29  
14.5 Failure to Give Adequate Assurance
    30  
14.6 Coffeyville’s Right to Terminate
    30  

ii



--------------------------------------------------------------------------------



 



              Page No.  
Article 15 REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
    30  
 
       
15.1 Scheduled Maintenance
    30  
15.2 Unscheduled Maintenance
    30  
15.3 Failure to Accept Deliveries
    30  
 
       
Article 16 COMPLIANCE WITH APPLICABLE LAWS
    31  
 
       
16.1 Compliance With Laws
    31  
16.2 Reports
    31  
 
       
Article 17 FORCE MAJEURE
    31  
 
       
17.1 Event of Force Majeure
    31  
17.2 Notice
    31  
17.3 Termination and Curtailment
    31  
17.4 Resumption of Performance
    32  
 
       
Article 18 MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS
    32  
 
       
Article 19 DEFAULT AND REMEDIES
    34  
 
       
19.1 Events of Default
    34  
19.2 Remedies
    35  
19.3 Forbearance Period
    36  
19.4 Instructions Concerning Operational Matters
    36  
 
       
Article 20 FINAL SETTLEMENT
    36  
 
       
20.1 Effects of Termination
    36  
20.2 Close Out of Transactions Under the Agreement
    37  
20.3 Payment of Termination Payment
    37  
20.4 Close Out of Specified Transactions
    37  
20.5 Non-Exclusive Remedy
    38  
20.6 Indemnity
    38  
 
       
Article 21 INDEMNIFICATION AND CLAIMS
    38  
 
       
21.1 Vitol’s Duty to Indemnify
    38  
21.2 Coffeyville’s Duty to Indemnify
    39  
21.3 Notice of Indemnity Claim
    39  
21.4 Defense of Indemnity Claim
    39  
21.5 Settlement of Indemnity Claim
    40  
 
       
Article 22 LIMITATION ON DAMAGES
    40  
 
       
Article 23 AUDIT RIGHTS
    40  
 
       
Article 24 CONFIDENTIALITY
    41  
 
       
24.1 Confidentiality Obligation
    41  
24.2 Disclosure
    41  

iii



--------------------------------------------------------------------------------



 



              Page No.  
24.3 Tax Matters
    41  
 
       
Article 25 GOVERNING LAW
    41  
 
       
25.1 Choice of Law
    41  
25.2 Jurisdiction
    42  
25.3 Waiver
    42  
 
       
Article 26 ASSIGNMENT
    42  
 
       
26.1 Successors
    42  
26.2 No Assignment
    42  
26.3 Null and Void
    42  
26.4 Assignment of Claims
    42  
 
       
Article 27 NOTICES
    43  
 
       
Article 28 NO WAIVER, CUMULATIVE REMEDIES
    44  
 
       
28.1 No Waiver
    44  
28.2 Cumulative Remedies
    44  
 
       
Article 29 NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
    44  
 
       
29.1 No Partnership
    44  
29.2 Nature of the Transaction
    44  
29.3 No Authority
    44  
 
       
Article 30 MISCELLANEOUS
    45  
 
       
30.1 Severability
    45  
30.2 Entire Agreement
    45  
30.3 No Representations
    45  
30.4 Time of the Essence
    45  
30.5 No Third Party Beneficiary
    45  
30.6 Survival
    45  
30.7 Counterparts
    45  

     
SCHEDULES
   
Schedule A
  Designated Tanks
Schedule B
  Inventory Procedures
Schedule C
  Procedures for Crude Oil Shipments on the Spearhead Pipeline
Schedule D
  Terminal Agreements
Schedule E
  Terminal Operators
 
   
EXHIBITS
   
Exhibit A
  Form of Temporary Assignment
Exhibit B
  Form of Coffeyville Guaranty
Exhibit C
  Form of Vitol Guaranty
Exhibit D
  Form of Bill of Sale

iv



--------------------------------------------------------------------------------



 



Crude Oil Supply Agreement
     This Crude Oil Supply Agreement is entered into effective as of December 2,
2008, between Vitol Inc., a company incorporated under the laws of Delaware
(“Vitol”), and Coffeyville Resources Refining & Marketing LLC., a limited
liability company formed under the laws of Delaware (“Coffeyville”) (each
referred to individually as a “Party” or collectively as “Parties”).
     WHEREAS Coffeyville desires to have Vitol supply Crude Oil for processing
at its Refinery located in Coffeyville, Kansas beginning on the Commencement
Date and throughout the Term of this Agreement, and Vitol is willing to supply
Crude Oil to Coffeyville pursuant to the terms hereof;
     NOW, THEREFORE, in consideration of the premises and the respective
promises, conditions, terms and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Vitol and Coffeyville do hereby agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions. For purposes of this Agreement, including the foregoing
recitals, the following terms shall have the meanings indicated below:
     “Adequate Assurance” has the meaning set forth in Section 14.3.
     “Affiliate” means, in relation to any Person, any entity controlled,
directly or indirectly, by such Person, any entity that controls, directly or
indirectly, such Person, or any entity directly or indirectly under common
control with such Person. For this purpose, “control” of any entity or Person
means ownership of a majority of the issued shares or voting power or control in
fact of the entity or Person.
     “Agreed Costs” means, for purposes of calculating the Transfer Price, any
transportation or other costs that the Parties mutually deem to apply with
respect to the specified Transaction. It is the intent of the Parties that
Agreed Costs shall only be applicable with the consent of both Parties.
     “Agreement” or “this Agreement” means this Crude Oil Supply Agreement, as
may be amended, modified, supplemented, extended, renewed or restated from time
to time in accordance with the terms hereof, including any Exhibits and
Schedules attached hereto.
     “API” means the American Petroleum Institute.

1



--------------------------------------------------------------------------------



 



     “Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority or
(iii) any applicable license, permit or compliance requirement applicable to
either Party, including Environmental Laws.
     “Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, (v) has a resolution passed for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger, (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets, (vii) has
a secured party take possession of all or substantially all of its assets, or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets,
(viii) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the events specified in
clauses (i) through (vii) above, inclusive, or (ix) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in
any of the foregoing acts.
     “Bankruptcy Code” means Title 11, U.S. Code.
     “Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
     “Base Interest Rate” means the lesser of (i) the applicable three — month
LIBOR rate of interest, as adjusted from time to time, and (ii) the maximum rate
of interest permitted by Applicable Law. LIBOR shall be established on the first
day on which a determination of the Base Interest Rate is to be made under this
Agreement and shall be adjusted daily based on available LIBOR quotes.
     “Bill of Sale” has the meaning set forth in Section 3.2(d).
     “B/L Volumes” has the meaning set forth in Section 11.1.
     “Broome Station” means the pump station owned by CRCT located near Caney,
Kansas, approximately twenty-two (22) miles west of the Refinery where the
Plains pipeline delivers crude oil into the CRCT pipeline.
     “Business Day” means a twenty-four (24)-hour period ending at 5:00 p.m., at
the prevailing time in the Eastern Time zone, on a weekday on which banks are
open for general commercial business in New York City.

2



--------------------------------------------------------------------------------



 



     “Capital Charge” has the meaning set forth in Section 12.4.
     “Catastrophic Loss” means any loss of Crude Oil resulting from a spill,
fire, explosion or other casualty loss.
     “Coffeyville” has the meaning set forth in the preamble of this Agreement.
     “Coffeyville Guaranty” means the guaranty issued by Coffeyville’s parent
entity, CVR Energy, Inc., in the form attached hereto as Exhibit B.
     “Coffeyville’s Operational Rights” means Coffeyville’s rights and remedies
with respect to the movement and purchase of Crude Oil after an Event of Default
by Vitol, which shall include the right (i) to store Crude Oil in the Designated
Tanks and (ii) to instruct Pipeline Operators and Terminal Operators with
respect to the delivery of Crude Oil to the Refinery.
     “Commencement Date” means December 31, 2008 or such other date as is
mutually agreed by the Parties.
     “Confirmation” means a written communication confirming the terms of a
Third Party Contract between Vitol and a Counterparty, for the sale or exchange
of Crude Oil, which shall specify the price, volume, grade, quality, quantity,
exchange terms (if applicable) delivery point, date of delivery, identity of the
Counterparty and payment and performance terms.
     “Contract Price” shall mean the purchase price for Crude Oil specified in a
Third Party Contract.
     “Counterparty” means, with respect to a Third Party Contract, the third
party suppliers of Crude Oil to be purchased by Vitol and sold to Coffeyville
pursuant to the terms hereof.
     “Cover Exposure” has the meaning set forth in Section 14.4.
     “CRCT” means Coffeyville Resources Crude Transportation, LLC, an Affiliate
of Coffeyville.
     “Crude Oil” means all crude oil that Vitol purchases for sale to
Coffeyville or for which Vitol assumes the payment obligation pursuant to this
Agreement. Crude Oil does not, however, include Gathered Crude.
     “Crude Oil Gains and Losses” means any difference (positive or negative)
for a stated period between the volume of Crude Oil purchased by Vitol from one
or more Counterparties and the corresponding volume that is actually delivered
to Coffeyville at the Delivery Point, which results from in-transit gains and
losses, excluding any

3



--------------------------------------------------------------------------------



 



Catastrophic Loss but including small spills occurring in the ordinary course of
operations.
     “Crude Oil Lot” shall mean (i) the discrete volume of Crude Oil acquired by
Vitol from a Counterparty pursuant to a Third Party Contract and (ii) any Crude
Oil Lots that Coffeyville elects to pool and treat as a single Crude Oil Lot.
For pricing purposes, Coffeyville may only pool Crude Oil Lots that (x) are of
the same grade, and (y) are based on the same WTI Contract month. For ease of
administration, pooled Crude Oil Lots will be volumetrically averaged and priced
as a single Crude Oil Lot. The Parties acknowledge and agree that a Crude Oil
Lot may be comprised of more than one parcel (if multiple WTI Contracts are
selected) and that such individual parcels of a Crude Oil Lot shall be
identified in a given Crude Oil Withdrawal for pricing purposes.
     “Crude Oil Withdrawal” has the meaning set forth in Section 10.2.
     “CT” means the prevailing time in the Central Time zone.
     “Daily Capital Charge” has the meaning set forth in Section 12.4.
     “Day Charge” means the Base Interest Rate (***), calculated on the basis of
a 360-day year.
     “Deemed L/C Fee” means the fee applicable to all letter of credit
transactions entered into in connection with Transactions. For ease of
administration, the Parties deem such fee to be equal to (***)% of the principle
amount of the subject letter of credit.
     “Default” or “Event of Default” means an occurrence of the events or
circumstances described in Article 19.
     “Defaulting Party” has the meaning set forth in Section 19.2.
     “Delivery Point” means the outlet flange of the meter at the connection
between the Plains Pipeline System and the Broome Station storage facility.
     “Designated Affiliate” means Coffeyville Resources, LLC.
     “Designated Tanks” means the tanks set forth on Schedule A in Cushing,
Oklahoma and the pipeline connecting the Designated Tanks to the Delivery Point.
The Designated Tanks shall only contain Crude Oil.
     “Effective Date” means the date first written above, upon which this
Agreement becomes binding upon and enforceable against the Parties.
     “Eligible Collateral” means, at Coffeyville’s discretion, (a) a Letter of
Credit, for a duration and in an amount sufficient to cover the Cover Exposure,
(b) a prepayment in

4



--------------------------------------------------------------------------------



 



an amount equal to the Cover Exposure, or (c) a surety instrument for a duration
and in an amount sufficient to cover a value up to the Cover Exposure, in form
and substance reasonably satisfactory to Vitol and issued by a financial
institution or insurance company reasonably acceptable to Vitol.
     “Environmental Law” means any existing or past Applicable Law, policy,
judicial or administrative interpretation thereof or any legally binding
requirement that governs or purports to govern the protection of persons,
natural resources or the environment (including the protection of ambient air,
surface water, groundwater, land surface or subsurface strata, endangered
species or wetlands), occupational health and safety and the manufacture,
processing, distribution, use, generation, handling, treatment, storage,
disposal, transportation, release or management of solid waste, industrial waste
or hazardous substances or materials.
     “Final Inventory” shall have the meaning set forth in Section 20.1.
     “Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of Coffeyville or Vitol);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, terminals, machinery or other facilities; acts of war,
hostilities (whether declared or undeclared), civil commotion, embargoes,
blockades, terrorism, sabotage or acts of the public enemy; any act or omission
of any Governmental Authority; good faith compliance with any order, request or
directive of any Governmental Authority; curtailment, interference, failure or
cessation of supplies reasonably beyond the control of a Party; or any other
cause reasonably beyond the control of a Party, whether similar or dissimilar to
those above and whether foreseeable or unforeseeable, which, by the exercise of
due diligence, such Party could not have been able to avoid or overcome. For the
avoidance of doubt, the termination or expiration of any Terminal Agreement,
unless caused by the fault of a Party, shall be an event of Force Majeure
provided that substantially similar substitute tankage has not been provided by
Coffeyville.
     “GAAP” means generally accepted accounting principles in the United States,
applied consistently with prior practices.
     “Gathered Crude” means the crude oil acquired by Coffeyville in Kansas,
Missouri, North Dakota, Oklahoma, Wyoming and all states adjacent to Kansas,
Missouri, North Dakota, Oklahoma and Wyoming. Notwithstanding anything in this
Agreement to the contrary, any crude oil which is transported in whole or in
part via railcar or truck shall be considered Gathered Crude for purposes of
this Agreement.

5



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any federal, state, regional, local or
municipal governmental body, agency, instrumentality, authority or entity
established or controlled by a government or subdivision thereof, including any
legislative, administrative or judicial body, or any person purporting to act
therefor, and shall include NYMEX.
     “Indemnified Party” has the meaning set forth in Section 21.3.
     “Indemnifying Party” has the meaning set forth in Section 21.3.
     “Independent Inspector” means an independent third party inspection company
that is generally recognized in the petroleum industry as experienced in
measuring the quantity and quality of petroleum products. Unless specifically
provided otherwise in this Agreement, the Parties shall mutually appoint the
Independent Inspector and the costs thereof shall be included in the calculation
of the Transfer Price.
     “Initial Inventory” means as of the Commencement Date, all Crude Oil and
blendstock inventories located in the Designated Tanks, the Pipeline System
(including line fill) and all Crude Oil in transit by vessel or in pipelines to
be delivered into the Designated Tanks.
     “Initial Inventory Fee” means a one time fixed fee in the amount of $(***).
     “Initial Term” has the meaning set forth in Section 4.1.
     “Letter of Credit” means an originally signed or telex of an irrevocable
standby letter of credit issued in favor of Vitol in form and substance
satisfactory to Vitol by a bank acceptable to Vitol and delivered to Vitol in an
amount acceptable to Vitol, for which all costs incurred in the issuance thereof
have been or will be paid by Coffeyville.
     “Liabilities” means any losses, claims, charges, damages, deficiencies,
assessments, interests, penalties, costs and expenses of any kind (including
reasonable attorneys’ fees and other fees, court costs and other disbursements),
directly or indirectly arising out of or related to any suit, proceeding,
judgment, settlement or judicial or administrative order, including any
Liabilities with respect to Environmental Laws.
     “LIBOR” means the London Interbank Offered Rate for three-month U.S. dollar
deposits (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Reuters Screen LIBOR01 Page (or any successor page) at approximately
11:00 a.m. (London, England time), two (2) Business Days prior to the first
(1st) day of such three- month period. If for any reason such rate is not
available, LIBOR shall be, for any specified period, the rate per annum
reasonably determined by Vitol as the rate of interest at which U.S. Dollar
deposits in the approximate subject amount would be offered by major banks in
the London interbank Eurodollar market at their request at or about 10:00 a.m.
(London, England time) two (2) Business Days prior to the first day of such
period for a term comparable to such period.

6



--------------------------------------------------------------------------------



 



     “Liquidation Amount” has the meaning set forth in Section 20.2.
     “Material Adverse Effect” means a result or consequence that would
materially impair a Party’s ability to perform its obligations and covenants
under this Agreement or to consummate any of the transactions contemplated by
this Agreement or would materially impair the usual, regular and ordinary
operations of the Refinery as a whole, provided, however, that any adverse
change or effect affecting the U.S. economy generally, or any adverse change or
effect affecting the U.S. refining industry generally, shall not be taken into
account in determining whether there has been a Material Adverse Effect.
     “Monthly Crude Nomination” has the meaning set forth in Section 10.1.
     “Non-Merchantable Volumes” means the volume of crude oil below the low
suction line in the Designated Tanks.
     “NYMEX” means the New York Mercantile Exchange.
     “Origination Fee” shall mean a fee payable by Coffeyville to Vitol in the
amount of $(***) per Barrel. The Origination Fee shall apply to each Barrel that
is the subject of a Third Party Contract, irrespective of whether such Barrels
are delivered to Coffeyville, resold or exchanged in a subsequent transaction.
The Origination Fee shall not apply, however, to the Initial Inventory.
     “Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.
     “Performing Party” has the meaning set forth in Section 19.2.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
     “Pipeline Operator” means the entity that schedules and tracks Crude Oil in
a Pipeline System.
     “Pipeline System” means the Seaway Pipeline System, the Plains Pipeline
System or any other pipeline system that may be used to transport Crude Oil to
the Delivery Point.
     “Plains” means Plains Pipeline, L.P.
     “Plains Marketing” means Plains Marketing, L.P.

7



--------------------------------------------------------------------------------



 



     “Plains Pipeline System” means the crude oil pipeline transportation system
and related facilities located between Cushing, Oklahoma and Broome Station that
are owned and operated by Plains, including the pipeline, injection stations,
breakout storage tanks, crude oil receiving and delivery facilities and any
associated or adjacent facility.
     “Potential Event of Default” means any Event of Default with which notice
or the passage of time would constitute an Event of Default.
     “Provisional Invoice” has the meaning set forth in Section 12.2(a).
     “Provisional Transfer Price” has the meaning set forth in Section 12.2(b).
     “Refinery” means the Coffeyville, Kansas crude oil refinery and all of the
related facilities owned and operated by Coffeyville or its Affiliate, including
the processing, storage, receiving, loading and delivery facilities, piping and
related facilities, together with existing or future modifications or additions,
and any associated or adjacent facility that is used by Coffeyville to carry out
the terms of this Agreement.
     “Renewal Term” has the meaning set forth in Section 4.2.
     “Scheduled Maintenance” means (i) regularly scheduled maintenance of the
Refinery required or suggested by manufacturers or operators in the refining
industry and (ii) maintenance that is otherwise prudent in accordance with
standard industry operating and maintenance practices.
     “Seaway Pipeline System” means the crude oil pipeline transportation system
and related facilities located between Seaway Crude Pipeline Company’s wharfage
facilities in Freeport, Texas, and Cushing, Oklahoma that are owned by Seaway
Crude Pipeline Company and operated by TEPPCO Crude Pipeline, L.P., including
the pipeline, injection stations, breakout storage tanks, crude oil receiving
and delivery facilities and any associated or adjacent facility.
     “Spearhead Pipeline” means the pipeline system of that name that transports
crude oil originating in Canada to Cushing, Oklahoma.
     “SEC” means the Securities and Exchange Commission.
     “Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of Coffeyville in
respect of borrowed money.
     “Specified Transaction” means (i) any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Vitol (or
any Designated Affiliate of Vitol) and Coffeyville (or any Designated Affiliate
of Coffeyville) (a) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange

8



--------------------------------------------------------------------------------



 



transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, weather
swap, weather derivative, weather option, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (b) which is
a type of transaction that is similar to any transaction referred to in clause
(a) that is currently, or in the future becomes, recurrently entered into the
financial markets (including terms and conditions incorporated by reference in
such agreement) and that is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, or economic indices or
measures of economic risk or value, (ii) any combination of these transactions
and (iii) any other transaction identified as a Specified Transaction in this
Agreement or the relevant confirmation; provided that, without limiting the
generality of the foregoing, Specified Transaction shall include any
“Transaction” that is subject to an ISDA Master Agreement between Vitol and
Coffeyville, including any confirmations subject thereto.
     “Specified Transaction Termination Amount” has the meaning set forth in
Section 20.4.
     “Taxes” means any and all foreign, federal, state and local taxes (other
than taxes on income), duties, fees and charges of every description on or
applicable to Crude Oil, including all gross receipts, environmental, spill, ad
valorem and sales and use taxes, however designated, paid or incurred directly
or indirectly with respect to the ownership, purchase, exchange, use,
transportation, resale, importation or handling of Crude Oil or related WTI
Contracts, including for any Tax, any interest, penalties or additions to tax
attributable to any such Tax, including penalties for the failure to file any
tax return or report.
     “Temporary Assignment” means, with respect to each Terminal Agreement, the
agreement among Vitol, Coffeyville and each Terminal Operator for the temporary
assignment of the Terminal Agreement from Coffeyville to Vitol for the Term
(unless sooner terminated pursuant to the terms of the applicable Terminal
Agreement). Each Temporary Assignment shall be substantially in the form of
Exhibit A and shall provide that (i) Vitol may unilaterally instruct the
Terminal Operator to cease scheduling any deliveries of Crude Oil from Vitol to
Coffeyville upon the occurrence of an Event of Default by Coffeyville, and
(ii) Terminal Operator shall comply with such instructions from Vitol without
prior notice to or consent from Coffeyville.
     “Term” has the meaning set forth in Section 4.2.
     “Terminal Agreement” or “Terminal Agreements” means the terminal agreements
specified in Schedule D.

9



--------------------------------------------------------------------------------



 



     “Terminal Operator” or “Terminal Operators” means the terminal operators
specified in Schedule E.
     “Termination Date” has the meaning set forth in Section 20.2.
     “Termination Payment” has the meaning set forth in Section 20.2.
     “Third Party Claim” has the meaning set forth in Section 21.3.
     “Third Party Contract” means a contract entered into between Vitol and a
Counterparty for the supply of Crude Oil to Coffeyville.
     “Transactions” means any agreement by the Parties to purchase and sell
Crude Oil pursuant to the terms of this Agreement.
     “Transfer Price” has the meaning set forth in Section 12.1.
     “Transportation and Direct Costs” has the meaning set forth in
Section 12.1(d).
     “True-Up Invoice” has the meaning set forth in Section 12.3.
     “UCC” means the New York Uniform Commercial Code.
     “Undrawn Letters of Credit” means, as of any date, the aggregate amount
that Vitol may draw as of such date under all outstanding standby letters of
credit in form and substance reasonably satisfactory to Vitol, in favor of
Vitol, issued or confirmed by banks reasonably acceptable to Vitol then held by
Vitol as credit support for the performance of Coffeyville’s obligations
hereunder; provided that, for purposes of this definition, the available amount
under any outstanding standby letter of credit that expires 30 days or less
after such date shall be deemed to be zero.
     “Vitol” has the meaning set forth in the preamble to this Agreement.
     “Vitol Guaranty” means the guaranty issued by Vitol’s parent entity, Vitol
Holdings BV, in the form attached hereto as Exhibit C.
     “Weekly True-Up Payment” has the meaning set forth in Section 12.3.
     “Working Capital Balance” means for each day in the applicable Working
Capital Period, the cumulative balance during such Working Capital Period,
calculated as the difference between (i) the amount of cash received from
Coffeyville for the purchase of Crude Oil and (ii) the amount of cash expended
by Vitol to purchase Crude Oil for Coffeyville during such Working Capital
Period. It is the intention of the Parties that the Working Capital Balance
shall be calculated as a running balance and that a negative balance shall
indicate that more money was expended by Vitol during such period than

10



--------------------------------------------------------------------------------



 



received, and conversely, a positive balance shall indicate that more money was
received by Vitol during such period than expended.
     “Working Capital Period” has the meaning set forth in Section 12.4.
     “Working Capital Statement” has the meaning set forth in Section 12.4.
     “WTI” means West Texas Intermediate crude oil and any crude oil meeting the
specifications of the WTI NYMEX futures contract for delivery at Cushing,
Oklahoma.
     “WTI Contracts” means WTI NYMEX futures contracts on which the WTI Price
component of the Transfer Price is based.
     “WTI Differential” has the meaning set forth in Section 12.1(c).
     “WTI Price” has the meaning set forth in Section 12.1(a).
     1.2 Interpretation.
     (a) All references in this Agreement to Exhibits, Schedules, Articles and
Sections refer to the corresponding Exhibits, Schedules, Articles and Sections
of or to this Agreement unless expressly provided otherwise. All headings herein
are intended solely for convenience of reference and shall not affect the
meaning or interpretation of the provisions of this Agreement.
     (b) All Exhibits and Schedules to this Agreement are attached hereto and by
this reference incorporated herein for all purposes.
     (c) Unless expressly provided otherwise, the words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole and not to any particular Section. The words “this
Article” and “this Section,” and words of similar import, refer only to the
Article or Section hereof in which such words occur. The word “including” as
used herein means “including without limitation” and does not limit the
preceding words or terms.
     (d) The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2
TENOR OF THE AGREEMENT
     During the term of this Agreement, the Parties will enter into numerous
transactions for the purchase and sale of Crude Oil. The Transfer Price for each
Transaction shall be a floating price based on the mutually agreed index of
market prices

11



--------------------------------------------------------------------------------



 



(adjusted for contract differentials and index rolls), plus Vitol’s costs to
acquire and deliver Crude Oil, and plus the Origination Fee, all as more
specifically set forth in Article 12. It is the intention of the Parties that
Vitol shall employ its global crude oil supply and distribution organization in
an endeavor to identify and present to Coffeyville opportunities for Vitol to
purchase for Coffeyville domestic, foreign and Canadian crude oil.
Notwithstanding the foregoing, Coffeyville shall also have the right to identify
and negotiate the terms and prices of Crude Oil to be acquired hereunder and
present such Transactions to Vitol for execution thereof; provided that, such
Transactions are in accordance with the provisions of this Agreement. Vitol
shall not include any assessments for general marketing overhead to the Transfer
Price. While Coffeyville intends to take responsibility to acquire Gathered
Crude in its own name and on its own behalf, Vitol shall retain the right to
present opportunities to Coffeyville for domestic Crude Oil. The Parties shall
mutually cooperate in coordinating such Crude Oil supply activities so as to
avoid pricing and logistic disruptions associated with both Coffeyville and
Vitol approaching the same potential suppliers and shippers. Coffeyville shall
maintain the right to conduct market enquiries; however, regardless of whether
the opportunity is identified by Vitol or Coffeyville, all Crude Oil shall be
purchased by Vitol from the Counterparty and resold to Coffeyville pursuant to
the terms of this Agreement.
ARTICLE 3
CONDITIONS TO PERFORMANCE
     3.1 Mutual Conditions. The respective obligations of each Party
contemplated under this Agreement shall be subject to the satisfaction of the
following conditions precedent on or prior to the Commencement Date.
     (a) No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Commencement Date to set aside, restrain, enjoin or prevent the
transactions and performance of the obligations contemplated by either Party
under this Agreement.
     (b) The Refinery shall not have been affected adversely or threatened to be
affected adversely by any loss or damage, other than to the extent covered by
insurance, or unless such loss or damage would not have a Material Adverse
Effect on the Refinery. The Parties agree and acknowledge that the provisions of
this Section 3.1(b) shall not apply to the casualty loss that the Refinery
suffered related to the flood which commenced on June 30 and July 1, 2007 or to
any claims by third parties related to such flood or the crude oil discharge
which occurred in connection therewith.
     (c) The representations and warranties of each Party set forth in this
Agreement shall be true and correct on and as of the Commencement Date.

12



--------------------------------------------------------------------------------



 



     (d) Any Exhibits or Schedules which are not complete on the Effective Date
shall be completed to the reasonable satisfaction of each Party. Prior to the
Commencement Date, each Party shall deliver to the other Party a duly executed
officer’s certificate acknowledging its acceptance of the Schedules and
Exhibits.
     3.2 Conditions to Vitol’s Obligations. The obligations of Vitol
contemplated under this Agreement shall be subject to Coffeyville’s satisfaction
of the following conditions precedent on or prior to the Commencement Date.
     (a) Coffeyville shall have delivered to Vitol a certificate signed by a
duly authorized officer of Coffeyville and dated the Effective Date, certifying
as to the truth and accuracy of Coffeyville’s representations and warranties set
forth in this Agreement as of the Effective Date.
     (b) Coffeyville shall have delivered to Vitol an accurate certificate dated
as of the Effective Date, in form and substance satisfactory to Vitol and signed
by the Secretary or an Assistant Secretary of Coffeyville certifying (i) the
incumbency and specimen signature(s) of the officer(s) of Coffeyville executing
this Agreement and any other documents contemplated hereby, and (ii) that
Coffeyville has obtained all requisite approvals under its constitutional
documents in respect of Coffeyville’s execution, delivery and performance of
this Agreement and any other documents contemplated hereby.
     (c) With respect to each Terminal Agreement, Coffeyville shall have
delivered to Vitol a Temporary Assignment, duly executed by the Terminal
Operator, Vitol and Coffeyville; provided, however, that each such Terminal
Agreement shall be used by Vitol solely for the Crude Oil.
     (d) Coffeyville shall have delivered to Vitol a duly executed bill of sale
(the “Bill of Sale”) for the Initial Inventory in the form attached hereto as
Exhibit D.
     (e) Coffeyville shall have delivered to Vitol the Coffeyville Guaranty.
     (f) Coffeyville shall have delivered to Vitol a bill of sale and release of
lien from J. Aron & Company with respect to the Initial Inventory in form and
substance reasonably acceptable to Vitol.
     3.3 Conditions to Coffeyville’s Obligations. The obligations of Coffeyville
contemplated under this Agreement shall be subject to Vitol’s satisfaction of
the following conditions precedent on or prior to the Commencement Date:
     (a) Vitol shall have delivered to Coffeyville a certificate signed by a
duly authorized officer of Vitol and dated the Effective Date, certifying as to
the truth and accuracy of Vitol’s representations and warranties set forth in
this Agreement as of the Effective Date.

13



--------------------------------------------------------------------------------



 



     (b) Vitol shall have delivered to Coffeyville an accurate certificate dated
as of the Effective Date, in form and substance satisfactory to Coffeyville and
signed by the Secretary or an Assistant Secretary of Vitol certifying (i) the
incumbency and specimen signature(s) of the officer(s) of Vitol executing this
Agreement and any other documents contemplated hereby and (ii) that Vitol has
obtained all requisite approvals under its constitutional documents in respect
of Vitol’s execution, delivery and performance of this Agreement and any other
documents contemplated hereby.
     (c) Vitol shall have delivered to Coffeyville the Vitol Guaranty.
     3.4 Effect of Termination for Failure of Conditions Precedent. If either
Party terminates this Agreement as a result of the conditions set forth in
Section 3.1 not being satisfied, neither Party shall have any further obligation
under this Agreement to the other Party, except that a Party shall remain liable
to the other Party for any damages incurred as a result of a breach by a Party
of its representations, warranties or obligations hereunder occurring prior to
such termination. In addition, if this Agreement is terminated by Vitol as a
result of Coffeyville’s failure to satisfy the conditions set forth in
Section 3.2, then Coffeyville shall reimburse Vitol for all reasonable legal
fees and out-of-pocket expenses and costs that it incurred in connection with
the drafting, execution and delivery of this Agreement; provided that, such
legal fees shall be at normal billing rates and shall not exceed $100,000.
ARTICLE 4
TERM OF AGREEMENT
     4.1 Initial Term. This Agreement shall become effective on the Effective
Date and shall continue until December 31, 2010 (“Initial Term”), unless
terminated earlier pursuant to the terms of this Agreement.
     4.2 Renewal. The Initial Term shall automatically be extended for one or
more one-year terms (each a “Renewal Term” and collectively the “Renewal
Terms”), unless either Party delivers notice of its desire to terminate not less
than one hundred eighty (180) days prior to the expiration of the Initial Term
or the then current Renewal Term, as the case may be. The Initial Term and the
Renewal Terms, if any, shall constitute the “Term” of this Agreement.
ARTICLE 5
PURCHASE OF INITIAL INVENTORY
     5.1 Purchase of Initial Inventory. Pursuant to the provisions of this
Article 5, Vitol shall purchase from Coffeyville the Initial Inventory as of
12:01 am CT on the Commencement Date. For pricing and re-purchase purposes, the
Initial Inventory shall include merchantable Crude Oil and Non-Merchantable
Volumes.
     5.2 Measurement of Initial Inventory. The quality and quantity of the
Initial Inventory shall be determined by the Independent Inspector pursuant to
the procedures set forth in Schedule B no earlier than 12:01 am CT on the
Commencement Date. The

14



--------------------------------------------------------------------------------



 



Independent Inspector shall separately designate the volume of Non-Merchantable
Volumes.
     5.3 Purchase Price for Initial Inventory. The Initial Inventory shall be
purchased and sold in accordance with the pricing procedures set forth in
Article 12, except that the Parties shall mutually agree to the valuation of the
Non-Merchantable Volumes. Payment for the Initial Inventory shall be due and
payable in accordance with the procedures set forth in Schedule B.
     5.4 Initial Inventory Fee. On the first Business Day following the
Commencement Date, Coffeyville shall pay Vitol the Initial Inventory Fee.
     5.5 Title and Risk of Loss. Title to the Initial Inventory shall pass from
Coffeyville to Vitol upon delivery of a fully executed Bill of Sale to Vitol.
Risk of loss of the Initial Inventory shall pass from Coffeyville to Vitol as
follows: (i) for marine transports, as the Crude Oil exits the last permanent
flange of the transporting vessel’s delivery arm for land deliveries at an
on-shore receiving facility, or (ii) for pipeline transports, as the Crude Oil
passes the first applicable custody meter of the delivering Pipeline System.
ARTICLE 6
SALE OF CRUDE OIL TO COFFEYVILLE
     6.1 Supply of Crude Oil. Beginning on the Commencement Date and subject to
the availability of supply, Vitol agrees to purchase from Counterparties Crude
Oil consistent with Coffeyville’s nomination made pursuant to Article 10. Vitol
agrees to sell such Crude Oil to Coffeyville, and Coffeyville agrees to purchase
such Crude Oil from Vitol pursuant to the terms of this Agreement.
     6.2 Exclusive Use. Subject to the provisions of this Agreement, Vitol will,
during the Term, have (a) the sole and exclusive right to store Crude Oil in the
Designated Tanks, and (b) the right to access the Designated Tanks to remove
Crude Oil.
     6.3 Exclusive Supplier. Except for Gathered Crude, Vitol shall be the
exclusive supplier of crude oil to Coffeyville during the Term. Unless otherwise
agreed by the Parties, Crude Oil supplied under this Agreement shall be solely
for use at the Refinery. Notwithstanding anything to the contrary in this
Section 6.3, if Vitol does not supply Crude Oil to Coffeyville in accordance
with the Monthly Crude Nomination, for whatever reason, Coffeyville shall have
the full and complete right to acquire such volumes of crude oil from any Person
for processing in the Refinery and this Agreement shall not apply to such
purchases by Coffeyville, except that any crude oil so purchased by Coffeyville
may not be commingled with any Crude Oil held by Vitol other than in connection
with the exercise of Coffeyville’s Operational Rights.
     6.4 Identification of Supply. Coffeyville and Vitol shall mutually
cooperate to identify and negotiate supply arrangements with Counterparties that
are consistent with Coffeyville’s nomination made pursuant to Article 10. Prior
to the acquisition of any Crude Oil Lots, the Parties shall agree to the
quantity and quality of Crude Oil desired by

15



--------------------------------------------------------------------------------



 



Coffeyville. In the event that such supply opportunities are identified by
Coffeyville, Coffeyville shall promptly inform Vitol of the opportunity and
Vitol shall enter into one or more Third Party Contracts on Coffeyville’s
behalf. Notwithstanding the foregoing, Vitol shall have the right to reject such
proposed opportunity if it determines, in its commercially reasonable
discretion, that such Third Party Contract (a) is not structured in accordance
with standard industry practices or on commercially marketable terms, (b) is not
with a permissible Counterparty under Applicable Law, or (c) exposes Vitol to
unacceptable credit or performance risk. In the event that a supply opportunity
is identified by Vitol, Vitol will present the opportunity to Coffeyville for
its approval, and Coffeyville will promptly advise Vitol in writing (via
facsimile or e-mail) whether it accepts such opportunity. If Coffeyville fails
to accept such opportunity within twenty-four (24) hours of receipt of Vitol’s
notice, Coffeyville shall be deemed to have rejected such supply opportunity.
     6.5 Acknowledgment. Coffeyville acknowledges and agrees that (a) Vitol is a
merchant of crude oil and may, from time to time, be dealing with prospective
Counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Vitol’s business which are unrelated hereto and that such dealings
and such trading or hedging strategies may be different from or opposite to
those being pursued by or for Coffeyville; (b) Vitol may, in its sole
discretion, determine whether to advise Coffeyville of any potential transaction
with a Counterparty and prior to advising Coffeyville of any such potential
transaction Vitol may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Vitol’s business and Vitol shall have no liability of any nature to Coffeyville
as a result of any such determination; (c) Vitol has no fiduciary or trust
obligations of any nature with respect to the Refinery or Coffeyville, subject
to the provisions herein regarding confidentiality set forth in Article 24 and
provided, however, that Vitol shall have the obligation to keep confidential
non-public information related to Crude Oil acquisitions by Coffeyville, and the
obligation to execute Third Party Contracts in a manner consistent with this
Agreement; (d) Vitol may enter into transactions and purchase crude oil for its
own account or the account of others at prices more favorable than those being
paid by Coffeyville hereunder and (e) nothing herein shall be construed to
prevent Vitol, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in crude oil or any other
commodity for its or their own account or for the account of others, whether
prior to, simultaneously with, or subsequent to any transaction under this
Agreement.
ARTICLE 7
PURCHASE OF CRUDE OIL FROM COUNTERPARTIES
     7.1 Third Party Contracts.
     (a) Terms of Third Party Contracts. The quantity and quality of Crude Oil
sold and delivered to Coffeyville shall conform in all material respects to such
specifications as agreed upon by Coffeyville prior to Vitol’s contractual
commitment to purchase a Crude Oil Lot from a Counterparty. The terms and
conditions of each Third Party Contract must conform to standard industry

16



--------------------------------------------------------------------------------



 



practices unless otherwise specifically agreed to by Vitol. All statements and
representations made by Coffeyville’s employees shall be made on behalf of
Coffeyville in its own capacity, and Coffeyville is not authorized to bind Vitol
in connection with the negotiation or execution of any Third Party Contract, nor
to make any representations to any Counterparty on behalf of Vitol. Unless
expressly authorized by Vitol in writing, any advice, recommendations,
warranties or representations made to any Counterparty by Coffeyville shall be
the sole and exclusive responsibility of Coffeyville, and Coffeyville shall be
liable for all errors, omissions or misinformation that it provides to Vitol or
to any Counterparty.
     (b) Conditional Acceptance. Coffeyville shall have no authority to bind
Vitol to, or enter into on Vitol’s behalf, any Third Party Contract. If
Coffeyville has negotiated an offer from a Counterparty for a quantity of Crude
Oil that Coffeyville wishes to have Vitol acquire, Coffeyville may indicate to
such Counterparty the conditional acceptance of such offer, which conditional
acceptance shall be specifically subject to obtaining the agreement of Vitol to
such offer. Promptly after giving such conditional acceptance, Coffeyville shall
apprise Vitol in writing of the terms of such offer, and Vitol shall promptly
determine and advise Coffeyville as to whether Vitol agrees to accept such
offer. If Vitol indicates its desire to accept such offer, then Vitol shall
promptly formally communicate its acceptance of such offer directly to such
Counterparty (with a copy to Coffeyville), resulting in a binding Third Party
Contract between Vitol and such Counterparty.
     (c) Forward Contract. Concurrently with the formation of a Third Party
Contract, the Parties shall automatically, and without any further action by
either Party, be deemed to have entered into a back-to back forward contract
under which Vitol is selling, and Coffeyville is acquiring, the same quantity
and quality of Crude Oil as identified in such Third Party Contract. The volume
of Crude Oil invoiced to Coffeyville with respect to such Third Party Contract
shall be based on volumes set forth in such Counterparty’s invoice to Vitol. The
terms and provisions of this Agreement, including price and delivery, shall
apply to each such forward contract.
     (d) Off-Spec Crude Oil. In the event that any Crude Oil provided to
Coffeyville by Vitol pursuant to a Third Party Contract fails to meet the
specifications set forth in such Third Party Contract, any resulting diminution
in value shall be solely for Coffeyville’s account, and shall not constitute a
credit with respect to any calculation of the applicable Transfer Price.
Notwithstanding the foregoing, any recovery or adjustment received by Vitol from
such Counterparty as a purchase price adjustment shall be passed through to
Coffeyville.
     7.2 Confirmations. For each transaction involving the purchase and sale of
Crude Oil pursuant to a Third Party Contract, Vitol shall issue and send to
Coffeyville a Confirmation in accordance with standard industry practices.

17



--------------------------------------------------------------------------------



 



     7.3 Payment Responsibility. Vitol shall be responsible for paying
Counterparty and third party invoices for such Crude Oil and all Transportation
and Direct Costs, which Transportation and Direct costs shall be included in the
Transfer Price pursuant to Section 12.1(d). Vitol shall promptly provide
Coffeyville with copies of all such Counterparty and third party invoices. All
refunds or adjustments of any type received by Vitol related to the
Transportation and Direct Costs shall be for the account of Coffeyville and a
part of the Weekly True-Up Payment.
     7.4 Crude Oil Gains and Losses. All Crude Oil Gains and Losses not covered
by a Pipeline System tariff shall be for Coffeyville’s account and shall be
included in the Transfer Price. With respect to Crude Oil Gains and Losses which
are covered by a Pipeline System tariff, Vitol shall pass through to Coffeyville
the positive value of any such Crude Oil gains and the negative value of any
such Crude Oil losses provided for by the applicable Pipeline System tariff by
adding or deducting, as appropriate, such amount to or from the Weekly True-Up
Payment.
     7.5 WAIVER OF WARRANTIES. except for the warranty of title, Vitol makes no
warranty, condition or other representation, written or oral, express or
implied, of merchantability, fitness or suitability of crude oil for any
particular purpose or otherwise. further, Vitol makes no warranty or
representation that crude oil conforms to the specifications identified in
Vitol’s contract with the counterparty.
     7.6 Claims. The Parties shall consult with each other and coordinate how to
handle and resolve any claims made by a Counterparty, a Pipeline Operator,
Terminal Operator, vessel owner, supplier or transporter against Vitol or any
claims that Vitol may bring against any such Person. In all instances wherein
claims are made by a third party against Vitol which will be for the account of
Coffeyville, Coffeyville shall have the right to either direct Vitol to take
commercially reasonable actions in the handling of such claims or assume the
handling of such claim in the name of Vitol, all at Coffeyville’s cost and
expense. To the extent that Coffeyville believes that any claim should be made
by Vitol for the account of Coffeyville against any third party (whether a
Counterparty, terminal facility, pipeline, storage facility or otherwise), Vitol
will take any commercially reasonable actions as requested by Coffeyville either
directly, or by allowing Coffeyville to do so, to prosecute such claim all at
Coffeyville’s cost and expense and all recoveries resulting from the prosecution
of such claim shall be for the account of Coffeyville. Vitol shall, in a
commercially reasonable manner, cooperate with Coffeyville in prosecuting any
such claim and shall be entitled to assist in the prosecution of such claim at
Coffeyville’s expense. All costs, expenses and damages arising from such claim
(including demurrage) shall be solely for Coffeyville’s account except to the
extent arising from Vitol’s negligence or willful misconduct, it being the
express intention of the Parties that Coffeyville shall solely assume all
performance and credit risk of such Person’s default or nonperformance,
regardless of the reason therefore to the extent that such claims relate to the
acquisition, transportation or handling of Crude Oil. All amounts required to
settle any claims pursuant hereto, shall be included in the Transportation and
Direct Costs component of the Transfer Price.

18



--------------------------------------------------------------------------------



 



     7.7 Insurance. Coffeyville and Vitol, respectively, shall procure and
maintain in full force and effect throughout the term of this Agreement
insurance coverages of the following types and amounts and with insurance
companies rated not less than A- by A.M. Best, or otherwise as subsequently
agreed, in respect of Vitol’s purchase of Crude Oil under this Agreement
(provided the foregoing shall not limit Coffeyville’s obligation to reimburse
any insurance costs pursuant to Article 12):
     (a) With respect to all Crude Oil (including, but not limited to Crude Oil
cargoes) for which Vitol bears the risk of loss pursuant to Section 9.2 herein,
Vitol shall have an insurable interest and shall procure and maintain property
(cargo) damage coverage on an “all risk” basis in an amount sufficient to cover
the market value or potential full replacement cost. In the event that the
market value or potential full replacement cost of all Crude Oil exceeds the
insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, Vitol will maintain the highest
insurance limit available at commercially reasonable rates; provided, however,
that Vitol will promptly notify Coffeyville (and, in any event prior to the
transportation of any Crude Oil that would not be fully insured) of Vitol’s
inability to fully insure any Crude Oil and provide full details of such
inability.
     (b) With respect to all Crude Oil (including, but not limited to Crude Oil
in transit in pipelines) for which Coffeyville bears the risk of loss pursuant
to Section 9.2 herein, Coffeyville shall have an insurable interest and shall
procure and maintain property (cargo) damage coverage on an “all risk” basis in
an amount sufficient to cover the market value or potential full replacement
cost. In the event that the market value or potential full replacement cost of
all Crude Oil exceeds the insurance limits available or the insurance limits
available at commercially reasonable rates in the insurance marketplace,
Coffeyville will maintain the highest insurance limit available at commercially
reasonable rates. Vitol shall be named a “loss payee” under such required
coverage. In the event of Coffeyville’s failure to fully insure any Crude Oil
otherwise required to be fully insured hereunder, Coffeyville shall notify Vitol
promptly, but no later than the transportation of such underinsured Crude Oil,
providing full details of such failure, and Vitol shall have the right to fully
insure such underinsured Crude Oil.
     (c) Vitol shall procure and maintain liability coverage that includes
bodily injury, property damage and contractual liability, marine or charterers’
liability, and “sudden and accidental pollution” liability coverage, with limits
no less than $100,000,000 per occurrence and $100,000,000 in the aggregate.
     (d) Coffeyville shall procure and maintain liability coverage that includes
bodily injury, property damage and contractual liability, and “sudden and
accidental pollution” liability coverage, with limits no less than $100,000,000
per occurrence and $100,000,000 in the aggregate.
     7.8 Additional Insurance Requirements.

19



--------------------------------------------------------------------------------



 



     (a) The above-described insurance policies shall include endorsements or
other provisions meeting the following requirements: (i) all rights of
subrogation by one Party’s insurer against the other Party are waived; provided,
however, that, if Vitol has and exercises the right to provided in
Section 7.7(b) to fully insure Crude Oil that Coffeyville has failed to fully
insure, such insurance provided by Vitol shall not be required to include an
endorsement or other provision waiving that insurer’s rights of subrogation
against Coffeyville; and, (ii) none of the above-described policies shall be
canceled during the term of this Agreement unless both Parties are given 30 days
advance written notice (or such longer period as may be required by law) prior
to cancellation becoming effective.
     (b) From each Party to the other, insurance certificates shall be issued,
in a standard form and from a properly authorized party reasonably satisfactory
to the other Party, evidencing the existence of the coverages and additional
requirements required of the above-described policies. From each Party to the
other, renewal certificates shall be provided within thirty (30) days before
expiration of the policy.
     (c) The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
     (d) Each Party shall comply with all obligations imposed under the
above-described policies (including without limitation, notice, reporting, and
cooperation obligations) and shall timely pay all premiums.
ARTICLE 8
RESALE AND EXCHANGE OF CRUDE OIL
     8.1 Resale of Crude Oil. Prior to the delivery of Crude Oil to the Delivery
Point, Coffeyville may direct that Vitol sell Crude Oil on Coffeyville’s behalf
to a third party purchaser, and any gains or losses from such sales shall be for
the account of Coffeyville.
     8.2 Exchanges of Crude Oil. From time to time, due to changes in market,
operating and/or other conditions, Coffeyville may wish to execute exchange or
repurchase transactions with Vitol under which the Parties exchange different
grades and/or locations of Crude Oil or Vitol repurchases Crude Oil it has
previously sold or agreed to sell to Coffeyville. Each such transaction shall be
evidenced by a Confirmation in accordance with standard industry practices and,
unless otherwise agreed by the Parties, shall be performed in accordance with
the terms set forth in such Confirmation.
     8.3 Payment for Resale and Exchanges of Crude Oil. In the event that the
Parties engage in any resale or exchange transaction pursuant to the provisions
of this Article 8, any and all amounts due thereunder shall be included in the
Provisional Invoice pursuant to Section 12.2; unless the Parties mutually agree
to document any such transaction as a price roll, with respect to the WTI Price,
in accordance with common oil industry trading practices.

20



--------------------------------------------------------------------------------



 



     8.4 Purchase and Sale of Gathered Crude. Coffeyville and Vitol agree that
upon the request of Coffeyville, Vitol shall enter into a purchase agreement to
purchase Gathered Crude from Coffeyville at Cushing, Oklahoma and resell such
Gathered Crude to Coffeyville at the Delivery Point. The sale price for such
described purchase and sale transaction shall be the same and no Origination Fee
shall be added thereto.
ARTICLE 9
DELIVERY
     9.1 Delivery Point. Unless specifically agreed otherwise by the Parties,
all Crude Oil shall be delivered to Coffeyville at the Delivery Point. All such
deliveries shall be evidenced by a meter ticket issued by Plains at the Delivery
Point.
     9.2 Title and Risk of Loss. Risk of loss of the Crude Oil shall pass from
Vitol to Coffeyville, as the case may be, (i) for marine transports, as the
Crude Oil exits the last permanent flange of the transporting vessel’s delivery
arm for land deliveries at an on-shore receiving facility, or (ii) for pipeline
transports, as the Crude Oil passes the first applicable custody meter of the
delivering Pipeline System. Title to the Crude Oil shall pass from Vitol to
Coffeyville at the Delivery Point, and Coffeyville shall assume custody of Crude
Oil as it passes the Delivery Point. Before custody transfer at the Delivery
Point, Vitol shall be solely responsible for compliance with all Applicable
Laws, including all Environmental Laws, pertaining to the possession, handling,
use and processing of such Crude Oil. At and after custody transfer at the
Delivery Point, Coffeyville shall be solely responsible for compliance with all
Applicable Laws, including all Environmental Laws, pertaining to the possession,
handling, use and processing of such Crude Oil.
     9.3 Casualty and Other Losses. If a Catastrophic Loss of Crude Oil occurs
after the passage of risk of loss, but prior to the passage of title, to
Coffeyville, any such Catastrophic Loss shall be for Coffeyville’s account, and
Coffeyville shall be required to pay Vitol the Transfer Price with respect to
such volumes. Upon receipt of such payment from Coffeyville, Vitol shall
allocate to Coffeyville’s account any insurance proceeds received with respect
to such Catastrophic Loss. Conversely, any Catastrophic Loss of Crude Oil
occurring prior to the passage of risk of loss shall be for Vitol’s account;
Vitol shall retain any insurance proceeds received with respect to such loss,
and Coffeyville will bear no obligation with respect thereto. Notwithstanding
anything to the contrary herein, any Crude Oil Gains and Losses shall be borne
by and for the account of Coffeyville and shall be included in the Transfer
Price.
     9.4 Vessel Chartering. Vitol shall be responsible for chartering all vessel
required hereunder; provided, however, that Coffeyville may recommend to Vitol
from time to time particular vessel chartering opportunities that become known
to Coffeyville. To the extent that Vitol determines that a vessel opportunity
recommended by Coffeyville is reasonable, Vitol shall use commercially
reasonable efforts to charter such vessel. Subject to Coffeyville’s prior
consent, Vitol shall make all nominations of vessels and shall negotiate all
chartering aspects with the relevant charterparties, including any inspection
rights and insurance provisions, and shall otherwise take any and all actions

21



--------------------------------------------------------------------------------



 



required for the ocean transportation of Crude Oil. Coffeyville shall give Vitol
sufficient advance notice of its chartering requirements to permit Vitol’s
timely review and execution thereof. In meeting its obligations under this
Section 9.4, Vitol shall use its commercially reasonable efforts to recommend
vessel charters to Coffeyville that are at reasonably competitive rates taking
into account safety, reliability and other relevant considerations.
     9.5 Pipeline Nominations.
     (a) Responsibility of Vitol. Prior to the beginning of each month of the
Term, Vitol shall be responsible for making pipeline and terminal nominations
for such month; provided that, Vitol’s obligation to make such nominations shall
be conditioned on its receiving from Coffeyville the Monthly Crude Nomination in
time to comply with the lead times required by such pipelines and terminals.
Coffeyville shall provide to Vitol information in a timely manner in order to
make such nominations or other scheduling actions. Vitol shall not be
responsible if a Pipeline System is unable to accept Vitol’s nomination or if
the Pipeline System must allocate Crude Oil among its shippers, except to the
extent that such non-acceptance is due to the negligence or willful misconduct
of Vitol.
     (b) Responsibility of Coffeyville. Coffeyville shall have direct contact
with the terminal and pipeline personnel and will direct, as Vitol’s agent, the
daily transportation and blending of Crude Oil in such terminal. Coffeyville
shall indemnify and hold harmless Vitol for any and all Liabilities related to
or arising out of such agency, and the Parties acknowledge and agree that the
scope of such agency is strictly limited to the terms hereof.
     (c) Spearhead Pipeline Procedures. Notwithstanding anything to the contrary
herein, all shipments of Crude Oil on the Spearhead Pipeline shall be subject to
the procedures set forth in Schedule C. The Spearhead Pipeline capacity subject
that is subject to this Agreement shall only be used by Vitol for the benefit of
Coffeyville.
ARTICLE 10
NOMINATIONS
     10.1 Monthly Nomination. No later than the first (1st) day of each month of
the Term, Coffeyville shall provide a preliminary nomination, via facsimile to
Vitol, of the volume of Crude Oil it desires Vitol to purchase from
Counterparties for the following month. Such nomination shall specify the
anticipated delivery of Crude Oil by volume and grade. In addition, by the
twenty-fifth (25th) day of each month during the Term, Coffeyville will advise
Vitol via facsimile of its crude requirements for the Refinery for the following
month (each, the “Monthly Crude Nomination”). The Monthly Crude Nomination shall
be consistent with the blending program established by Coffeyville with the
Terminal Operators.

22



--------------------------------------------------------------------------------



 



     10.2 Daily Nomination. By 9:00 a.m. CT of each Business Day, Coffeyville
shall provide Vitol and the Terminal Operator with a nomination for Crude Oil to
be transferred each day out of the Terminal and into the Plains Pipeline System
to Coffeyville over the period from that Business Day until the end of the next
succeeding Business Day (the “Crude Oil Withdrawal”). The Parties acknowledge
that a Crude Oil Withdrawal may be comprised of multiple Crude Oil Lots or
portions thereof. Coffeyville shall nominate the oldest Crude Oil Lot in the
event that there are two (2) or more Crude Oil Lots of the same crude oil grade
available for delivery.
     10.3 Changes to Nominations. Coffeyville shall notify Vitol promptly upon
learning of any material change in any previously provided projections or if it
is necessary to reschedule any pipeline nominations confirmed by the applicable
Terminal Operator. Vitol shall schedule any changes in nominations through the
applicable Terminal Operator, as necessary, and all costs associated therewith
shall be for Coffeyville’s account, including any costs associated with
resetting the applicable WTI Contracts to reflect such changes to the nominated
volumes.
     10.4 Delivery Disruption. If a cargo or pipeline tender of Crude Oil
purchased or paid for by Vitol cannot be delivered to the Designated Tanks or
the Delivery Point for any reason, including lack of adequate or appropriate
tankage for storage, Vitol, at its option and its sole discretion, shall be
entitled to (a) deliver the Crude Oil to an alternate location in accordance
with instructions received from Coffeyville and demand immediate payment from
Coffeyville for such Crude Oil, or (b) sell such Crude Oil to a third party, in
which case Coffeyville shall be liable to Vitol for any shortfall, or Vitol
shall be liable to Coffeyville for any excess, between (i) the revenues received
by Vitol from such third-party sale and (ii) the price that Coffeyville would
have paid Vitol pursuant to this Agreement, plus all direct and indirect costs
of cover and documented hedge expenses. Any amount owed to a Party pursuant to
this Section 10.4 shall be included in the next Weekly True-Up Payment.
ARTICLE 11
CRUDE OIL INSPECTION AND MEASUREMENT
     11.1 Delivered Volumes. The volume of all Crude Oil purchased and sold
under this Agreement shall be based on the bill of lading volumes (the “B/L
Volumes”) under the applicable Third Party Contracts. Specifically, the B/L
Volumes shall be equal to (a) in the case of FOB marine deliveries based on load
port volumes, the quantity of Crude Oil specified in the applicable bill of
lading, as determined by the Independent Inspector designated in the Third Party
Contract, (b) in the case of marine deliveries based on delivered volumes, the
quantity of Crude Oil discharged into shore tanks, as determined by the
Independent Inspector designated in the Third Party Contract, and (c) in the
case of pipeline deliveries, the pipeline meter ticket volumes received by Vitol
under the applicable Third Party Contract. The actual volume of Crude Oil
delivered to Coffeyville at the Delivery Point shall be based on the pipeline
meter ticket at the flange connection between the Plains Pipeline System and the
pipeline connector at Broome Station. Any differences between the applicable B/L
Volumes and the actual volumes

23



--------------------------------------------------------------------------------



 



delivered to Coffeyville at the Delivery Point shall be accounted for as Crude
Oil Gains and Losses.
     11.2 Quality of Delivered Volumes. The quality of all volumes of Crude Oil
delivered to Coffeyville hereunder shall be based on the determination of the
Independent Inspector pursuant to the applicable Third Party Contract. Vitol
shall promptly deliver to Coffeyville a copy of each such Independent
Inspector’s report.
     11.3 Inspector’s Reports. Certificates of quality and quantity
countersigned by the Independent Inspector shall be final and binding on both
Parties, absent manifest error or fraud. Coffeyville shall instruct the
Independent Inspector to retain samples of Crude Oil for a period of ninety
(90) days from and after the date of each measurement.
     11.4 Recalibration of Designated Tanks. Vitol may, acting reasonably,
require at any time that the Designated Tanks be recalibrated in accordance with
the procedures set forth in this Section 11.4. Notwithstanding the foregoing,
the Parties agree that not less than once each calendar year, the Parties shall
instruct the Independent Inspector to calibrate the Designated Tanks and measure
the volume of Crude Oil contained therein. The Independent Inspector’s report
shall be distributed to each Party and the results therein shall be final and
binding on the Parties, absent fraud or manifest error. The Parties shall
thereafter adjust their books and records to reflect the actual volumes of Crude
Oil reflected in the Independent Inspector’s report. If such volumes are not
consistent with the B/L Volumes, any surplus or shortfall shall be accounted for
as Crude Oil Gains and Loses. All costs and fees related to the recalibration of
the Designated Tanks shall be for Coffeyville’s account.
ARTICLE 12
PRICE AND PAYMENT FOR CRUDE OIL
     12.1 Crude Oil Purchase Price. For each Crude Oil Lot, Coffeyville shall
pay Vitol an amount equal to the transfer price (the “Transfer Price”), which
shall be equal to (***). For purposes of such calculations, the following
provisions shall apply:
     (a) WTI Price. Not later than one (1) Business Day prior to the first (1st)
day that the applicable Third Party Contract(s) commences pricing in accordance
with the terms thereof, Coffeyville may nominate one or more WTI Contracts to be
included in the Transfer Price as the WTI price (the “WTI Price”). In the event
that Coffeyville nominates more than one WTI Contract, Coffeyville will
designate the percentage of the Crude Oil Lot applicable to each WTI Contract,
with the total of all such percentages to equal one hundred percent (100%). If
Coffeyville fails to nominate any WTI Contracts within such time frame, the
second-line WTI Contract shall be deemed to be the WTI Price for the subject
Crude Oil Lot. The actual WTI Price used in calculating the Transfer Price shall
be the settlement value published the first day following the date of delivery
of the applicable Crude Oil Withdrawal.

24



--------------------------------------------------------------------------------



 



     (b) WTI Price Rolls. Coffeyville may at any time change a WTI Contract by
notifying Vitol of the new WTI Contract. The Parties shall mutually agree to the
values applicable to any such changes to the applicable WTI Contract(s). For the
avoidance of doubt, the Parties acknowledge that Vitol shall not be required to
enter into any such WTI Contracts on Coffeyville’s behalf or to deliver evidence
of any such WTI Contracts to Coffeyville. Rather, it is the intent of the
Parties that any applicable rolls of WTI Contracts shall be accounted for in the
valuation process of the WTI Differential. Absent any instructions from
Coffeyville to the contrary, the Parties agree that an expiring WTI Contract
will roll to the next succeeding month contract, effective on the first (1st)
Business Day prior to the day of expiration of such WTI Contract. WTI rolls
contemplated by this Section shall be executed at values mutually agreed to by
the Parties.
     (c) WTI Differential. The WTI differential (the “WTI Differential”) shall
be equal to the difference between the Contract Price and the weighted average
of the WTI Contract(s) corresponding to the subject Crude Oil Lot, or portion
thereof, where the WTI Contract prices are the settlement prices over the days
the Contract Price is determined. The WTI Differential shall be amended, as
necessary, to reflect the substitution or replacement of any WTI Contracts, to
include, but not be limited to, WTI Price rolls pursuant to Section 12.1(b), and
grade exchange differentials, if any. All costs and fees related to any
substitution or replacement of any WTI Contracts shall be for Coffeyville’s
account.
     (d) Transportation and Direct Costs. Transportation and direct costs
(“Transportation and Direct Costs”) shall include all actual direct and indirect
third party expenses and/or Agreed Costs associated with acquiring and moving
Crude Oil from the acquisition point to the Delivery Point, including, but not
limited to, freight, lightering, inspection fees, insurance, wharfage and dock
fees, canal fees, port expenses and ship’s agent fees, export charges, customs
duties and user fees, tariffs, Taxes (including harbor maintenance Taxes), any
charges imposed by a Governmental Authority, tankage and throughput charges,
broker’s fees, demurrage, pipeline loss allowances, terminal fees, Deemed L/C
Fees. For the sake of greater clarity and without limiting the previous
sentence, Transportation and Direct Costs includes all actual direct and
indirect third party expenses and/or Agreed Costs associated with the settlement
or discharge of crude oil contracts for physical delivery where such physical
contracts arise as a necessary and direct consequence of a Crude Oil Lot,
including but not limited to exchange for difference contracts, location
exchange contracts, and WTS-WTI buy-sell contracts.
     12.2 Provisional Invoice.
     (a) Invoiced Dates. On the day of each Crude Oil Withdrawal, Vitol shall
prepare and deliver to Coffeyville a provisional invoice (each, the “Provisional
Invoice”), which Provisional Invoice shall be due and payable in full on such
day. The Provisional Invoice shall include: (i) any corrections to volumes
forecasted in a prior invoice for delivery on such date, (ii) any

25



--------------------------------------------------------------------------------



 



corrections to the WTI Prices forecasted in a prior invoice for volumes
delivered, (iii) any volumes resold or exchanged pursuant to Article 8, if
applicable, and (iv) volumes forecasted for delivery up to and including the
immediately subsequent Business Day.
     (b) Invoice Calculations. The purchase price set forth in the Provisional
Invoice (the “Provisional Transfer Price”) shall be equal to the Transfer Price
for the specified Crude Oil Withdrawal multiplied by (***). Vitol, acting
reasonably, shall use its best estimates for calculating the Transportation and
Direct Costs applicable to such Crude Oil Withdrawal to the extent that such
amounts are not yet ascertainable. Each Crude Oil Lot, or portion thereof,
included in a Crude Oil Withdrawal shall be allocated on a first-in, first-out
basis, and the Provisional Invoice shall be based on the Transfer Price
applicable, on a volumetric basis, to each such Crude Oil Lot, or portion
thereof. Vitol shall use its best estimate of the trading price for purposes of
calculating the WTI Price component of the Transfer Price. In the event that two
or more WTI Contracts apply to a Crude Oil Lot, the Provisional Transfer Price
shall be computed using the WTI Contracts in sequential order beginning with the
most prompt contract first. The Parties acknowledge that the Provisional
Transfer Price will be trued-up in accordance with Section 12.3 to reflect the
actual Transfer Price based on the actual components set forth in Section 12.1.
     (c) Components of Transfer Price. Prior to a Crude Oil Withdrawal of a
Crude Oil Lot, or portion thereof, Vitol shall continuously update its books and
records to reflect the best information available with respect to each component
of the Transfer Price for such Crude Oil Lot, or portion thereof, including
volume and costs. Upon the occurrence of the first Crude Oil Withdrawal with
respect to a Crude Oil Lot, or portion thereof, the Transportation and Direct
Costs component of the Transfer Price for purposes of the Provisional Invoice
shall be established and any subsequent revisions to the Transfer Price as a
result of obtaining more accurate information with respect to the Transportation
and Direct Costs shall be addressed in the weekly true-up calculations pursuant
to Section 12.3. All other components of the Transfer Price (other than the
Transportation and Direct Costs and the Origination Fee) shall be continually
updated by Vitol and the best available information shall be used for purposes
of calculating the Provisional Invoice.
     12.3 Weekly True-Ups. On the third (3rd) Business Day of each week during
the Term, Vitol shall prepare and deliver to Coffeyville an invoice (the
“True-Up Invoice”) that corrects the Provisional Invoices issued since the date
of the last True-Up Invoice to reflect the actual prices and actual volumes
applicable to each component of the Transfer Price for each Crude Oil
Withdrawal. Vitol shall have the right to issue additional True-Up Invoices
until all numbers are final and accurate. In addition, if the actual volume of a
Crude Oil Lot differs from the volumes used in calculating the Provisional
Invoices, then the true-up for such volume correction shall use the Transfer
Prices applicable to such Crude Oil Lot. In the event that the sum set forth in
the True-Up Invoice is greater than the sum set forth in the Provisional
Invoice, the difference

26



--------------------------------------------------------------------------------



 



shall be paid by Coffeyville to Vitol; however, if the sum set forth in the
Provisional Invoice exceeds the sum set forth in the True-Up Invoice, the
difference shall be paid by Vitol to Coffeyville. All amounts due and owing
hereunder (the “Weekly True-Up Payment”) shall be paid by the owing Party to the
other Party on the next Business Day following Coffeyville’s receipt of the
corrected invoice.
     12.4 Working Capital Fee. On the first (1st) Business Day following the
nineteenth (19th) day of each month, Vitol shall compute the working capital
charge (the “Capital Charge”) for the period from the nineteenth (19th) day of
the previous month until the eighteenth (18th) day of such current month (the
“Working Capital Period”), and shall deliver to Coffeyville a working capital
statement in sufficient detail (the “Working Capital Statement”). The Capital
Charge shall be equal to (***) for each day in the Working Capital Period. The
Daily Capital Charge shall be equal (***). Any payments due under this
Section 12.4, shall be payable on the first (1st) Business Day following Vitol’s
delivery of the Working Capital Statement to Coffeyville.
     12.5 Other Statements. If any other amount is due from one Party to the
other hereunder (not including the Transfer Price), and if provision for the
invoicing of that amount due is not made elsewhere in this Agreement, then the
Party to whom such amount is due shall furnish a statement therefore to the
other Party, along with pertinent information showing the basis for the
calculation thereof. Upon request, the Party who issued a statement under this
Section 12.5 shall provide reasonable supporting documentation to substantiate
any amount claimed to be due.
     12.6 Payment.
     (a) Form of Payment. Each Party shall pay, or cause to be paid, by
telegraphic transfer of same day funds in U.S. Dollars, all amounts that become
due and payable by such Party to a bank account or accounts designated by and in
accordance with instructions issued by the other Party. Each payment of
undisputed amounts (the disputed portion of which is addressed under
Section 12.7) owing hereunder shall be in the full amount due without reduction
or offset for any reason (except as expressly allowed under this Agreement),
including Taxes, exchange charges or bank transfer charges. Notwithstanding the
immediately preceding sentence, the paying Party shall not be responsible for a
designated bank’s disbursement of amounts remitted to such bank, and a deposit
in same day funds of the full amount of each statement with such bank shall
constitute full discharge and satisfaction of such statement.
     (b) Payment Date. If any payment due date should fall on a Saturday or
non-Monday weekday that is not a Business Day in New York City, payment is to be
made on the immediately preceding Business Day. If the payment due date should
fall on a Sunday or Monday which is not a Business Day in New York City, payment
is to be made on the immediately following Business Day.
     (c) Interest. All payments under this Agreement not paid by the due date as
defined herein shall accrue interest at the Base Interest Rate. Interest shall

27



--------------------------------------------------------------------------------



 



run from, and including, the applicable due date of the payment to, but
excluding, the date that payment is received.
     12.7 Disputed Payments. In the event of a disagreement concerning any
statement or invoice issued pursuant hereto, the owing Party shall make
provisional payment of the total amount owing and shall promptly notify the
receiving Party of the reasons for such disagreement, except that in the case of
an obvious error in computation, the owing Party shall pay the correct amount
disregarding such error. Statements may be contested by a Party only if, within
a period of one (1) year after a Party’s receipt thereof, the owing Party serves
on the receiving Party notice questioning their correctness. If no such notice
is served, statements shall be deemed correct and accepted by all Parties. The
Parties shall cooperate in resolving any dispute expeditiously. Within two
(2) Business Days after resolution of any dispute as to a statement, the Party
owing a disputed amount, if any, shall pay such amount, with interest at the
Base Interest Rate from the original due date to but not including the date of
payment.
ARTICLE 13
TAXES
     Coffeyville shall be liable for (i) all Taxes imposed on Crude Oil as a
result of the transportation, storage, importation or transfer of title of such
Crude Oil from Vitol to Coffeyville at the Delivery Point, and (ii) all Taxes
imposed after delivery of such Crude Oil to Coffeyville at the Delivery Point.
ARTICLE 14
INFORMATION AND REQUESTS FOR ADEQUATE ASSURANCES
     14.1 Financial Information. Coffeyville shall provide Vitol (a) within
ninety (90) days following the end of each of its fiscal years (or such later
date on which the annual report is delivered by Coffeyville or its Affiliates to
the SEC), a copy of its annual report, containing audited consolidated financial
statements for such fiscal year certified by independent certified public
accountants, (b) within forty-five (45) days after the end of its first three
(3) fiscal quarters of each fiscal year (or such later date on which the
applicable quarterly report is delivered by Coffeyville or its Affiliates to the
SEC), a copy of its quarterly report, containing unaudited consolidated
financial statements for such fiscal quarter and (c) within forty (40) days
after the end of each month, a monthly income statement, balance sheet and cash
flow statement prepared consistently with prior practices. In all cases the
statements shall be for the most recent accounting period and the annual and
quarterly statements shall be prepared in accordance with GAAP; provided,
however, that should any such statements not be timely available due to a delay
in preparation or certification, such delay shall not be considered an Event of
Default so long as Coffeyville or its Affiliates diligently pursues the
preparation, certification and delivery of such statements.
     14.2 Notification of Certain Events. Each Party shall notify the other
Party at least one Business Days prior to any of the following events, as
applicable:

28



--------------------------------------------------------------------------------



 



     (a) As to Coffeyville, it or any of its Affiliates’ binding agreement to
sell, lease, sublease, transfer or otherwise dispose of, or grant any Person
(including an Affiliate) an option to acquire, in one transaction or a series of
related transactions, all or a material portion of the Refinery assets; or
     (b) As to either Party, its or any of its Affiliates’ binding agreement to
consolidate or amalgamate with, merge with or into, or transfer all or
substantially all of its assets to, another entity (including an Affiliate).
For purposes of this Section 14.2, an Affiliate of Coffeyville shall include
entities up to the level of CVR Energy, Inc., but not above CVR Energy, Inc.,
and an Affiliate of Vitol shall include only Vitol Holdings BV. In addition,
this Section 14.2 shall not apply to any future public offering of stock of
Coffeyville or any of its Affiliates or to an internal corporate reorganization
where the ultimate beneficial ownership of such party does not change.
     14.3 Adequate Assurances. Vitol may, in its sole discretion and upon notice
to Coffeyville, require that Coffeyville provide it with satisfactory security
for or adequate assurance (“Adequate Assurance”) of Coffeyville’s performance
within 3 Business Days of giving such notice if:
     (a) Vitol reasonably determines that reasonable grounds for insecurity
exist with respect to Coffeyville’s ability to perform its obligations
hereunder; or
     (b) Coffeyville defaults with respect to any payment hereunder (after
giving effect to any applicable grace period).
Vitol’s right to request Adequate Assurance pursuant to Section 14.3(a) shall
include, but not be limited, the occurrence of a spin-off of CVR Partners, LP to
the stockholders of CVR Energy, Inc. and/or any internal corporate
reorganization where Coffeyville or CVR Energy, Inc., as the case may be, is not
as creditworthy following such transaction as prior thereto.
In the event Vitol gives such a notice pursuant to Section 14.3(a) above, such
notice shall include a summary of the information upon which Vitol has based its
determination that such reasonable grounds for insecurity exist. Such summary
shall be in sufficient detail to reasonably communicate Vitol’s grounds that
insecurity exists; however, in no event shall the nature of Vitol’s notice
relieve Coffeyville of its obligation to provide Adequate Assurance hereunder.
     14.4 Eligible Collateral. Any requirement for Adequate Assurance shall be
satisfied only by Coffeyville’s delivery of Eligible Collateral. Eligible
Collateral shall be posted in an amount equal to not less than Vitol’s financial
exposure under this Agreement (the “Cover Exposure”). Cover Exposure shall mean
the amount, either positive or negative, that is the difference between the
Crude Oil valued at the applicable Provisional Transfer Prices and the fair
market value of the Crude Oil, which shall reflect any adjustments for the
quality of the Crude Oil as compared to WTI. (For the avoidance of doubt, Crude
Oil shall mean the total aggregate volume of all Crude Oil held by Vitol

29



--------------------------------------------------------------------------------



 



on the date of such calculations). In addition, in order to continue to satisfy
any requirement for Adequate Assurance, the amount of any Eligible Collateral
shall be adjusted from time to time so that it is sufficient to satisfy the
Cover Exposure, as it may fluctuate from time to time. Vitol shall, from time to
time, compute the Cover Exposure in a commercially reasonable manner.
     14.5 Failure to Give Adequate Assurance. Without prejudice to any other
legal remedies available to Vitol and without Vitol incurring any Liabilities
(whether to Coffeyville or to a third party), Vitol may, at its sole discretion,
take any or all of the following actions if Coffeyville fails to give Adequate
Assurance as required pursuant to Section 14.3: (a) withhold or suspend its
obligations, including payment obligations, under this Agreement, (b) sell any
Crude Oil inventory, (c) proceed against Coffeyville for damages occasioned by
Coffeyville’s failure to perform or (d) exercise its termination rights under
Article 20.
     14.6 Coffeyville Right to Terminate. Notwithstanding anything to the
contrary herein, Coffeyville may, within sixty (60) days of its providing
Adequate Assurance hereunder and upon five (5) days prior written notice to
Vitol, terminate this Agreement. Such termination by Coffeyville shall not be a
default hereunder and shall be deemed a termination pursuant to Article 20;
provided that nothing in this Section 14.6 shall limit any of Vitol’s rights in
the event Coffeyville fails to maintain Adequate Assurance or any other Event of
Default with respect to Coffeyville occurs.
ARTICLE 15
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
     15.1 Scheduled Maintenance. Coffeyville shall provide to Vitol on the
Commencement Date and on an annual basis thereafter, at least thirty (30) days
prior to the beginning of each calendar year during the Term, its anticipated
timing of Scheduled Maintenance during the upcoming year, and shall update such
schedule as soon as practical following any change to the maintenance schedule.
The Parties shall cooperate with each other in establishing maintenance and
turnaround schedules that do not unnecessarily interfere with the receipt of
Crude Oil that Vitol has committed to purchase.
     15.2 Unscheduled Maintenance. Coffeyville shall immediately notify Vitol
orally (followed by prompt written notice) of any previously unscheduled
downtime, maintenance or turnaround and the expected duration of such
unscheduled downtime, maintenance or turnaround.
     15.3 Failure to Accept Deliveries. In the event that the Refinery is
unable, for whatever reason other than Scheduled Maintenance, to accept
deliveries of Crude Oil for a period of thirty (30) consecutive days, consistent
with prior practices, then Vitol shall be entitled to suspend deliveries of
Crude Oil until such time as the Refinery has resumed its normal receipt
schedule. During such period of suspension, Vitol, at its option and its sole
discretion, shall be entitled to (a) deliver the Crude Oil to an alternate
location in accordance with instructions received from Coffeyville and demand
immediate payment

30



--------------------------------------------------------------------------------



 



from Coffeyville for such Crude Oil, or (b) sell such Crude Oil to a third
party, in which case Coffeyville shall be liable to Vitol for any shortfall, or
Vitol shall be liable to Coffeyville for any excess, between (i) the revenues
received by Vitol from such third party sale and (ii) the price that Coffeyville
would have paid Vitol pursuant to this Agreement, plus all direct and indirect
costs of cover and documented hedge expenses. Any amount owed to a Party
pursuant to this Section 15.3 shall be included in the next Weekly True-Up
Payment.
ARTICLE 16
COMPLIANCE WITH APPLICABLE LAWS
     16.1 Compliance With Laws. Each Party shall, in the performance of its
duties under this Agreement, comply in all material respects with all Applicable
Laws. Each Party shall maintain the records required to be maintained by
Environmental Laws and shall make such records available to the other Party upon
request.
     16.2 Reports. All reports or documents rendered by either Party to the
other Party shall, to the best of such rendering Party’s knowledge and belief,
accurately and completely reflect the facts about the activities and
transactions to which they relate. Each Party shall promptly notify the other
Party if at any time such rendering Party has reason to believe that the records
or documents previously furnished to such other Party are no longer accurate or
complete in any material respect.
ARTICLE 17
FORCE MAJEURE
     17.1 Event of Force Majeure. Neither Party shall be liable to the other
Party if it is rendered unable by an event of Force Majeure to perform in whole
or in part any of its obligations hereunder, for so long as the event of Force
Majeure exists and to the extent that performance is hindered by the event of
Force Majeure; provided, however, that the Party unable to perform shall use all
commercially reasonable efforts to avoid or remove the event of Force Majeure.
During the period that performance by one of the Parties of a part or whole of
its obligations has been suspended by reason of an event of Force Majeure, the
other Party likewise may suspend the performance of all or a part of its
obligations to the extent that such suspension is commercially reasonable,
except for any payment and indemnification obligations.
     17.2 Notice. The Party rendered unable to perform its obligations hereunder
shall give notice to the other Party within twenty-four (24) hours after
receiving notice of the occurrence of an event of Force Majeure, including, to
the extent feasible, the details and the expected duration of the event of Force
Majeure and the volume of Crude Oil affected. Such Party shall promptly notify
the other Party when the event of Force Majeure is terminated.
     17.3 Termination and Curtailment. In the event that a Party’s performance
is suspended due to an event of Force Majeure in excess of ninety
(90) consecutive days from the date that notice of such event is given, and so
long as such event is continuing,

31



--------------------------------------------------------------------------------



 



the non-claiming Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement by notice to the other Party, and neither Party
shall have any further liability to the other Party in respect of this Agreement
except for the rights and remedies previously accrued under this Agreement,
including any payment and indemnification obligations by either Party under this
Agreement.
     17.4 Resumption of Performance. If this Agreement is not terminated
pursuant to this Article 17 or any other provision of this Agreement,
performance of this Agreement shall resume to the extent made possible by the
end or amelioration of the event of Force Majeure in accordance with the terms
of this Agreement; provided, however, that the Term of this Agreement shall not
be extended for the period of any event of Force Majeure.
ARTICLE 18
MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each Party represents and warrants to the other Party as of the Effective
Date of this Agreement and as of the date of each purchase and sale of Crude Oil
hereunder, that:
     (a) It is an “Eligible Contract Participant” as defined in Section 1a
(12) of the Commodity Exchange Act, as amended.
     (b) It is a “forward contract merchant” in respect of this Agreement and
each sale of Crude Oil hereunder is a forward contract for purposes of the
United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended from time to
time.
     (c) It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
     (d) It has the corporate, governmental or other legal capacity, authority
and power to execute this Agreement, to deliver this Agreement and to perform
its obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
     (e) The execution, delivery and performance in the preceding paragraph
(d) do not violate or conflict with any Applicable Law, any provision of its
constitutional documents, any order or judgment of any court or Governmental
Authority applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets.
     (f) All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to this Agreement have been obtained or submitted and are in full force
and effect, and all conditions of any such authorizations, approvals, consents,
notices and filings have been complied with.

32



--------------------------------------------------------------------------------



 



     (g) Its obligations under this Agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application regardless of
whether enforcement is sought in a proceeding in equity or at law and an implied
covenant of good faith and fair dealing).
     (h) No Event of Default under Article 19 with respect to it has occurred
and is continuing, and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement.
     (i) There is not pending or, to its knowledge, threatened against it any
action, suit or proceeding at law or in equity or before any court, tribunal,
Governmental Authority, official or any arbitrator that is likely to affect the
legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under this Agreement.
     (j) It is not relying upon any representations of the other Party, other
than those expressly set forth in this Agreement.
     (k) It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
     (l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary, and not in reliance upon any view expressed by the other
Party.
     (m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
     (n) Neither it nor any of its Affiliates has been contacted by or
negotiated with any finder, broker or other intermediary in connection with the
sale of Crude Oil hereunder who is entitled to any compensation with respect
thereto (other than brokers’ fees agreed upon by the Parties).
     (o) None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.

33



--------------------------------------------------------------------------------



 



ARTICLE 19
DEFAULT AND REMEDIES
     19.1 Events of Default. Notwithstanding any other provision of this
Agreement, an Event of Default shall be deemed to occur with respect to a Party
when:
     (a) Such Party fails to make payment when due under this Agreement, within
one (1) Business Day of a written demand therefor.
     (b) Other than a Default described in Sections 19.1(a) and (c), such Party
fails to perform any obligation or covenant to the other Party under this
Agreement, which failure is not cured to the satisfaction of the other Party (in
its sole discretion) within five (5) Business Days from the date that such Party
receives written notice that corrective action is needed.
     (c) Such Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated in this Agreement by
such Party, or any warranty or representation in this Agreement proves to have
been incorrect or misleading in any material respect when made or repeated or
deemed to have been made or repeated under this Agreement; provided, however,
that if such breach is curable, it is only an Event of Default if such breach is
not cured to the reasonable satisfaction of the other Party (in its sole
discretion) within ten (10) Business Days from the date that such Party receives
notice that corrective action is needed.
     (d) Such Party or its Designated Affiliate (i) defaults under a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, such Specified Transaction, (ii) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (iii) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any Person appointed or empowered to operate it or act on its
behalf).
     (e) Such Party becomes Bankrupt.
     (f) Coffeyville fails to provide Adequate Assurance in accordance with
Section 14.3.
     (g) Coffeyville or any of its Affiliates sells, leases, subleases,
transfers or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery.
     (h) There shall occur either (i) a default, event of default or other
similar condition or event (however described) in respect of Coffeyville or any
of

34



--------------------------------------------------------------------------------



 



its Affiliates under one or more agreements or instruments relating to any
Specified Indebtedness in an aggregate amount of not less than $20,000,000 which
has resulted in such Specified Indebtedness becoming due and payable under such
Specified Indebtedness and instruments before it would have otherwise been due
and payable or (ii) a default by Coffeyville or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than $10,000,000 under such
agreements or instruments relating to any Specified Indebtedness (after giving
effect to any applicable notice requirement or grace period), provided that a
default under clause (ii) above shall not constitute an Event of Default if
(a) the default was caused solely by error or omission of an administrative or
operational nature; (b) funds were available to enable Coffeyville or its
Affiliate, as the case may be, to make the payment when due; and (c) the payment
is made within two (2) Business Days of such Coffeyville’s or its Affiliates, as
the case may be, receipt of written notice of its failure to pay.
     (i) Coffeyville or CVR Energy, Inc. (i) consolidates or amalgamates with,
merges with or into, or transfers all or substantially all of its assets to,
another entity (including an Affiliate) or any such consolidation, amalgamation,
merger or transfer is consummated, and (ii) the successor entity resulting from
any such consolidation, amalgamation or merger or the Person that otherwise
acquires all or substantially all of the assets of Coffeyville or CVR Energy,
Inc. (a) does not assume, in a manner reasonably satisfactory to Vitol, all of
Coffeyville’s obligations hereunder, or (b) has an “issuer credit” rating below
BBB- by Standard and Poor’s Ratings Group or Baa3 by Moody’s Investors Service,
Inc. (or an equivalent successor rating classification).
A future public offering of stock of Coffeyville or any of its Affiliates, a
spin-off of CVR Partners, LP to the stockholders of CVR Energy, Inc. and/or an
internal corporate reorganization where the ultimate beneficial ownership of
such Party does not change shall not result in an Event of Default under this
Agreement pursuant to clauses (g) and (i) above.
Coffeyville shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f), (g), (h) and (i) above.
     19.2 Remedies. Notwithstanding any other provision of this Agreement, upon
the occurrence of an Event of Default with respect to either Party (the
“Defaulting Party”), the other Party (the “Performing Party”) shall in its sole
discretion, in addition to all other remedies available to it and without
incurring any Liabilities to the Defaulting Party or to third parties, be
entitled to do one or more of the following: (a) suspend its performance under
this Agreement without prior notice to the Defaulting Party, (b) proceed against
the Defaulting Party for damages occasioned by the Defaulting Party’s failure to
perform, (c) upon one (1) Business Day’s notice to the Defaulting Party,
immediately terminate and liquidate all Transactions between the Parties by
calculating a Termination Payment, in the manner set forth in Section 20.2, and
sell any or all Crude Oil to third party purchasers and (d) exercise its rights
of liquidation and setoff with

35



--------------------------------------------------------------------------------



 



respect to all Specified Transactions as set forth in Section 20.4.
Notwithstanding the foregoing, in the case of an Event of Default described in
Section 19.1(e), no prior notice shall be required.
     19.3 Forbearance Period. If an Event of Default of the type referred to in
Section 19.1(h) occurs, Vitol agrees that, for a period of up to sixty
(60) consecutive calendar days thereafter (the “Forbearance Period”), it shall
forbear from exercising its rights and remedies under Section 19.2 to the extent
it is otherwise entitled to do so based on such occurrence; provided that:
     (a) at all times during the Forbearance Period, either the Cover Exposure
shall equal zero or the aggregate amount of Undrawn Letters of Credit shall
exceed the Cover Exposure; and
     (b) at no time during the Forbearance Period shall any other Event of
Default have occurred.
The Forbearance Period shall end on the earlier to occur of (i) the sixtieth
(60th) day following the occurrence of the Specified Indebtedness Event of
Default or (ii) the time as of which the condition in either clause (a) or
(b) of Section 19.3 is no longer satisfied. During the Forbearance Period, Vitol
shall continue to supply Crude Oil to Coffeyville pursuant to the provisions
hereof.
From and after the end of the Forbearance Period, Vitol shall be entitled to
exercise any and all of the rights and remedies it may have (including without
limitation under Section 19.2) based on the occurrence of such Event of Default
as if no Forbearance Period had occurred (regardless of whether such Event of
Default has been remedied or waived during such Forbearance Period).
     19.4 Instructions Concerning Operational Matters. At any time upon an Event
of Default by Coffeyville, Vitol may instruct (a) the Terminal Operators to
cancel any Crude Oil nominations scheduled for delivery from Vitol to
Coffeyville and re-nominate such Crude Oil to Vitol’s consignee as Vitol may
direct and (b) the relevant Pipeline Systems that Vitol will be using
Coffeyville’s nominated shipping capacity to ship Crude Oil that otherwise would
be sold to Coffeyville to Vitol’s consignee as Vitol may direct. The provisions
of this Section 19.4 shall terminate at such time as Vitol has removed and sold
all Crude Oil titled in the name of Vitol but held for Coffeyville, or Vitol has
been paid all amounts due and owing hereunder.
ARTICLE 20
FINAL SETTLEMENT
     20.1 Effects of Termination. Upon the termination or expiration of this
Agreement, Coffeyville shall acquire (a) all Crude Oil located in the Designated
Tanks, and (b) all Crude Oil in transit by vessel or in pipelines to be
delivered into the Designated Tanks (collectively, the “Final Inventory”), all
of which shall be purchased by Coffeyville at the Transfer Price effective as of
the date of termination or expiration. Such final purchase and sale Transactions
shall be invoiced by Vitol and paid for by

36



--------------------------------------------------------------------------------



 



Coffeyville in accordance with the procedures set forth in Article 12, except
that (i) Coffeyville shall pay one hundred percent (100%) of the Transfer price
(***), and (ii) Vitol may prepare and deliver to Coffeyville True-Up Invoices as
soon as the necessary information becomes available. The Final Inventory Volumes
shall be determined in accordance with the inventory procedures set forth in
Schedule B. In the event that Coffeyville fails to purchase such Crude Oil in
accordance with the terms of this Section 20.1, Vitol shall be entitled to sell
the Crude Oil and recover from Coffeyville any and all cover damages (including
all breakage costs) resulting therefrom.
     20.2 Close Out of Transactions Under the Agreement. Upon the occurrence of
an Event of Default, the Performing Party shall, in its sole discretion, in
addition to all other remedies available to it and without incurring any
Liabilities to the Defaulting Party or to third parties, be entitled to
designate a date not earlier than the date of such notice (the “Termination
Date”) on which all Transactions shall terminate. The Performing Party shall be
entitled to close out and liquate each Transaction at its market price, as
determined by the Performing Party in a commercially reasonable manner as of the
Termination Date, and to calculate an amount equal to the difference, if any,
between the market price and the Transfer Price for each Transaction. The
Performing Party shall aggregate the net gain or loss with respect to all
terminated Transactions as of the Termination Date to a single dollar amount
(the “Liquidation Amount”). The Performing Party shall notify the Defaulting
Party of the Liquidation Amount due from or due to the Defaulting Party, after
taking into account any collateral or margin held by either Party (the
“Termination Payment”).
     20.3 Payment of Termination Payment. As soon as reasonably practicable
after the Termination Date, the Performing Party shall provide the Defaulting
Party with a statement showing, in reasonable detail, the calculation of the
Liquidation Amount and the Termination Payment. If the Defaulting Party owes the
Termination Payment to the Performing Party, the Defaulting Party shall pay the
Termination Payment on the first (1st) Business Day after it receives the
statement. If the Performing Party owes the Termination Payment to the
Defaulting Party, the Performing Party shall pay the Termination Payment once it
has reasonably determined all amounts owed by the Defaulting Party to it under
all Transactions and its rights of setoff under Section 20.4.
     20.4 Close Out of Specified Transactions. An Event of Default under this
Agreement shall constitute a material breach and an event of default, howsoever
described, under all Specified Transactions. The Performing Party (or any of its
Affiliates) may, by giving a notice to the Defaulting Party, designate a
Termination Date for all Specified Transactions and, upon such designation,
terminate, liquidate and otherwise close out all Specified Transactions. If the
Performing Party elects to designate a Termination Date under this Section 20.4
for Specified Transactions, the Performing Party shall calculate, in accordance
with the terms set forth in such Specified Transactions, the amounts, whether
positive or negative, due upon early termination under each Specified
Transaction and shall determine in good faith and fair dealing the aggregate sum
of such amounts, whether positive or negative (“Specified Transaction
Termination Amount”). If a particular Specified Transaction does not provide a
method for determining what is owed upon termination, then the amount due upon
early

37



--------------------------------------------------------------------------------



 



termination shall be determined pursuant to Section 20.2, as if the Specified
Transaction was a Transaction. On the Termination Date or as soon as reasonably
practicable thereafter, the Performing Party shall provide the Defaulting Party
with a statement showing, in reasonable detail, the calculation of the Specified
Transaction Termination Amount. If the Specified Transaction Termination Amount
is a negative number, and the Performing Party owes a Termination Payment to the
Defaulting Party, the Performing Party shall pay the Defaulting Party the
Specified Transaction Termination Amount at the time of its payment of the
Termination Payment under Section 20.2. If the Specified Transaction Termination
Amount is a positive number, the Defaulting Party shall pay the Performing Party
such Specified Transaction Termination Amount on demand; provided, however, that
the Performing Party, at its election, may setoff any Termination Payment owed
by the Defaulting Party to the Performing Party pursuant to Section 20.2 against
any Specified Transaction Termination Amount owed by the Performing Party to the
Defaulting Party and may setoff any Specified Transaction Termination Amount
owed to the Performing Party by the Defaulting Party against any Termination
Payment owed by the Performing Party to the Defaulting Party pursuant to
Section 20.2. The Performing Party shall notify the Defaulting Party of any
setoff affected under this Section 20.4.
     20.5 Non-Exclusive Remedy. The Performing Party’s rights under this Article
20 shall be in addition to, and not in limitation or exclusion of, any other
rights that it may have (whether by agreement, operation of law or otherwise),
including any rights and remedies under the UCC; provided, however, that (a) if
the Performing Party elects to exercise its rights under Section 20.2, it shall
do so with respect to all Transactions, and (b) if the Performing Party elects
to exercise its rights under Section 20.4, it shall do so with respect to all
Specified Transactions. The Performing Party may enforce any of its remedies
under this Agreement successively or concurrently at its option. No delay or
failure on the part of a Performing Party to exercise any right or remedy to
which it may become entitled on account of an Event of Default shall constitute
an abandonment of any such right, and the Performing Party shall be entitled to
exercise such right or remedy at any time during the continuance of an Event of
Default. All of the remedies and other provisions of this Article 20 shall be
without prejudice and in addition to any right of setoff, recoupment,
combination of accounts, lien or other right to which any Party is at any time
otherwise entitled (whether by operation of law, in equity, under contract or
otherwise).
     20.6 Indemnity. The Defaulting Party shall indemnify and hold harmless the
Performing Party for all Liabilities incurred as a result of the Default or in
the exercise of any remedies under this Article 20, including any damages,
losses and expenses incurred in obtaining, maintaining or liquidating
commercially reasonable hedges relating to any Crude Oil sold and WTI Contracts
entered into hereunder, all as determined in a commercially reasonable manner by
the Performing Party.
ARTICLE 21
INDEMNIFICATION AND CLAIMS
     21.1 Vitol’s Duty to Indemnify. To the fullest extent permitted by
Applicable Law and except as specified otherwise elsewhere in this Agreement,
Vitol shall defend,

38



--------------------------------------------------------------------------------



 



indemnify and hold harmless Coffeyville, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Vitol of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Vitol made herein or in connection herewith
proving to be false or misleading, (ii) Vitol’s handling, storage or refining of
any Crude Oil or the products thereof, (iii) any failure by Vitol to comply with
or observe any Applicable Law, (iv) Vitol’s negligence or willful misconduct, or
(v) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, as well as any Liabilities directly or indirectly
arising out of or relating to environmental losses such as oil discharges or
violations of Environmental Law before the Delivery Point in performing its
obligations under this Agreement, except to the extent that such injury,
disease, death, or damage to or loss of property was caused by the negligence or
willful misconduct on the part of Coffeyville, its Affiliates or any of their
respective employees, representatives, agents or contractors.
     21.2 Coffeyville’s Duty to Indemnify. To the fullest extent permitted by
Applicable Law and except as specified otherwise elsewhere in this Agreement,
Coffeyville shall defend, indemnify and hold harmless Vitol, its Affiliates, and
their directors, officers, employees, representatives, agents and contractors
for and against any Liabilities directly or indirectly arising out of (i) any
breach by Coffeyville of any covenant or agreement contained herein or made in
connection herewith or any representation or warranty of Coffeyville made herein
or in connection herewith proving to be false or misleading, (ii) Coffeyville’s
handling, storage or refining of any Crude Oil or the products thereof, (iii)
Coffeyville’s negligence or willful misconduct, (iv) any failure by Coffeyville
to comply with or observe any Applicable Law, or (v) injury, disease, or death
of any person or damage to or loss of any property, fine or penalty, any of
which is caused by Coffeyville or its employees, representatives, agents or
contractors in the exercise of any of the rights granted hereunder, except to
the extent that such injury, disease, death, or damage to or loss of property
was caused by the negligence or willful misconduct on the part of Vitol, its
Affiliates or any of their respective employees, representatives, agents or
contractors.
     21.3 Notice of Indemnity Claim. The Party to be indemnified (the
“Indemnified Party”) shall notify the other Party (the “Indemnifying Party”) as
soon as practicable after receiving notice of any claim, demand, suit or
proceeding brought against it which may give rise to the Indemnifying Party’s
obligations under this Agreement (such claim, demand, suit or proceeding, a
“Third Party Claim”), and shall furnish to the Indemnifying Party the complete
details within its knowledge. Any delay or failure by the Indemnified Party to
give notice to the Indemnifying Party shall not relieve the Indemnifying Party
of its obligations except to the extent, if any, that the Indemnifying Party
shall have been materially prejudiced by reason of such delay or failure.
     21.4 Defense of Indemnity Claim. The Indemnifying Party shall have the
right to assume the defense, at its own expense and by its own counsel, of any
Third Party Claim; provided, however, that such counsel is reasonably acceptable
to the Indemnified Party. Notwithstanding the Indemnifying Party’s appointment
of counsel to represent an

39



--------------------------------------------------------------------------------



 



Indemnified Party, the Indemnified Party shall have the right to employ separate
counsel, and the Indemnifying Party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
Indemnifying Party to represent the Indemnified Party would present a conflict
of interest or (ii) the Indemnifying Party shall not have employed counsel to
represent the Indemnified Party within a reasonable time after notice of the
institution of such Third Party Claim. If requested by the Indemnifying Party,
the Indemnified Party agrees to reasonably cooperate with the Indemnifying Party
and its counsel in contesting any claim, demand or suit that the Indemnifying
Party defends, including, if appropriate, making any counterclaim or
cross-complaint. All costs and expenses incurred in connection with the
Indemnified Party’s cooperation shall be borne by the Indemnifying Party.
     21.5 Settlement of Indemnity Claim. No Third Party Claim may be settled or
compromised (i) by the Indemnified Party without the consent of the Indemnifying
Party or (ii) by the Indemnifying Party without the consent of the Indemnified
Party. Notwithstanding the foregoing, an Indemnifying Party shall not be
entitled to assume responsibility for and control of any judicial or
administrative proceedings if such proceedings involves an Event of Default by
the Indemnifying Party which shall have occurred and be continuing.
     The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
ARTICLE 22
LIMITATION ON DAMAGES
     Except as otherwise expressly provided in this Agreement, the Parties’
liability for damages is limited to direct, actual damages only, and neither
Party shall be liable for specific performance, lost profits or other business
interruption damages, or special, consequential, incidental, punitive, exemplary
or indirect damages, in tort, contract or otherwise, of any kind, arising out of
or in any way connected with the performance, the suspension of performance, the
failure to perform or the termination of this Agreement. Each Party acknowledges
the duty to mitigate damages hereunder.
ARTICLE 23
AUDIT RIGHTS
     During the Term, either Party and its duly authorized representatives, upon
reasonable notice and during normal working hours, shall have access to the
accounting records and other documents maintained by the other Party that relate
to this Agreement. Notwithstanding the foregoing, in no event shall either Party
have any obligation to share with the other Party any books and records for
transactions other than Transactions under this Agreement.

40



--------------------------------------------------------------------------------



 



ARTICLE 24
CONFIDENTIALITY
     24.1 Confidentiality Obligation. The Parties agree that the specific terms
and conditions of this Agreement and any information exchanged between the
Parties under this Agreement are confidential and shall not disclose them to any
third party, except (a) as may be required by court order, Applicable Laws or a
Governmental Authority or (b) to such Party’s or its Affiliates’ employees,
auditors, directors, consultants, banks, financial advisors, rating agencies,
insurance companies, insurance brokers and legal advisors. All information
subject to this confidentiality obligation shall only be used for purposes of
and with regard to this Agreement and shall not be used by either Coffeyville or
Vitol for any other purpose. Vitol acknowledges that pursuant to this Agreement
it will be receiving material nonpublic information with regard to CVR Energy,
Inc. and will be prohibited from trading in CVR Energy’s, Inc. shares while in
possession of such information, as U.S. securities laws prohibit trading shares
of a company while in possession of material nonpublic information.
Coffeyville’s Affiliates shall include GS Capital Partners V Fund and Kelso &
Company solely for the purposes of this Section. The confidentiality obligations
under this Agreement shall survive termination of this Agreement for a period of
one (1) year following the Termination Date. Notwithstanding anything to the
contrary herein, the Parties agree that this Agreement may be filed at the SEC
with any redactions therein, that may be requested by Coffeyville (after
consultation with Vitol) and accepted by the SEC.
     24.2 Disclosure. In the case of disclosure covered by Section 24.1 and if
the disclosing Party’s counsel advises that it is permissible to do so, the
disclosing Party shall notify the other Party in writing of any proceeding of
which it is aware that may result in disclosure, and use reasonable efforts to
prevent or limit such disclosure. The Parties shall be entitled to all remedies
available at law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.
     24.3 Tax Matters. Notwithstanding the foregoing, each Party agrees that it
and its parent, subsidiaries and their directors, officers, employees, agents or
attorneys may disclose to any and all persons the structure and any of the tax
aspects of this Agreement transaction that are necessary to describe or support
any U.S. federal income tax benefits that may result therefrom, or any materials
relating thereto, that either Party has provided or will provide to the other
Party and its subsidiaries and their directors, officers, employees, agents or
attorneys in connection with this Agreement, except where confidentiality is
reasonably necessary to comply with Applicable Laws.
ARTICLE 25
GOVERNING LAW
     25.1 Choice of Law. This Agreement shall be governed by, construed and
enforced under the laws of the State of New York without giving effect to its
conflicts of laws principles.

41



--------------------------------------------------------------------------------



 



     25.2 Jurisdiction. Each of the Parties hereby irrevocably submits to the
non-exclusive jurisdiction of any federal court of competent jurisdiction
situated in the Borough of Manhattan, New York, or, if any federal court
declines to exercise or does not have jurisdiction, in any New York state court
in the Borough of Manhattan (without recourse to arbitration unless both Parties
agree in writing), and to service of process by certified mail, delivered to the
Party at the address indicated below. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.
     25.3 Waiver. Each Party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any
proceedings relating to this agreement.
ARTICLE 26
ASSIGNMENT
     26.1 Successors. This Agreement shall inure to the benefit of and be
binding upon the Parties, their respective successors and permitted assigns.
     26.2 No Assignment. Neither Party shall assign this Agreement or its rights
or interests hereunder in whole or in part, or delegate its obligations
hereunder in whole or in part, without the express written consent, which
consent shall not be unreasonably withheld, of the other Party, except in the
case of assignment to an Affiliate if (a) such Affiliate assumes in writing all
of the obligations of the assignor and (b) the assignor provides the other Party
with evidence of the Affiliate’s financial responsibility at least equal to that
of the assignor. Further, no consent shall be required for transfer of an
interest in this Agreement by merger provided that the transferee entity
(x) assumes in writing all of the obligations of the transferor and (y) provides
the other Party with evidence of financial responsibility at least equal to that
of the transferor. If written consent is given for any assignment, the assignor
shall remain jointly and severally liable with the assignee for the full
performance of the assignor’s obligations under this Agreement, unless the
Parties otherwise agree in writing.
     26.3 Null and Void. Any attempted assignment in violation of this
Article 26 shall be null and void ab initio and the non-assigning Party shall
have the right, without prejudice to any other rights or remedies it may have
hereunder or otherwise, to terminate this Agreement effective immediately upon
notice to the Party attempting such assignment.
     26.4 Assignment of Claims. If a dispute, claim or controversy should arise
hereunder between Vitol and any Counterparty and Vitol is unwilling to contest
or litigate such matter, the Parties shall agree to an assignment of Vitol’s
rights and interests as necessary to allow Coffeyville to contest, litigate or
resolve such matter by a mutually acceptable alternative means that will allow
Coffeyville to pursue the claim.

42



--------------------------------------------------------------------------------



 



ARTICLE 27
NOTICES
     All invoices, notices, requests and other communications given pursuant to
this Agreement shall be in writing and sent by facsimile, electronic mail or
overnight courier. A notice shall be deemed to have been received when
transmitted (if confirmed by the notifying Party’s transmission report), or on
the following Business Day if received after 5:00 p.m. EST, at the respective
Party’s address set forth below and to the attention of the person or department
indicated. A Party may change its address, facsimile number or electronic mail
address by giving written notice in accordance with this Article 27, which
notice is effective upon receipt.
     If to Coffeyville to:
Coffeyville Resources Refining & Marketing, LLC
2277 Plaza Drive, Suite 500
Sugar Land, Texas 77479
Attn: Chief Executive Officer
Fax: (281) 207- 3505
E-Mail: jjlipinski@cvrenergy.com
With a copy to:
Coffeyville Resources Refining & Marketing, LLC
10 East Cambridge Circle Drive, Suite 250
Kansas City, Kansas 66103
Attn: General Counsel
Fax: (913) 982-5651
E-Mail: esgross@cvrenergy.com
If to VITOL to:
Vitol Inc.
1100 Louisiana Street, Suite 55
Houston, Texas 77002
Attn: James Dyer, IV
Fax: 713-230-1111
E-Mail: jcd@vitol.com
With a copy to:
King & Spalding
1100 Louisiana Street, Suite 4000
Houston, Texas 77002
Attn: Robbi Rossi
Fax: 713-751-3290
E-Mail: rrossi@kslaw.com

43



--------------------------------------------------------------------------------



 



ARTICLE 28
NO WAIVER, CUMULATIVE REMEDIES
     28.1 No Waiver. The failure of a Party hereunder to assert a right or
enforce an obligation of the other Party shall not be deemed a waiver of such
right or obligation. The waiver by any Party of a breach of any provision of,
Event of Default or Potential Event of Default under this Agreement shall not
operate or be construed as a waiver of any other breach of that provision or as
a waiver of any breach of another provision of, Event of Default or Potential
Event of Default under this Agreement, whether of a like kind or different
nature.
     28.2 Cumulative Remedies. Each and every right granted to the Parties under
this Agreement or allowed to the Parties by law or equity, shall be cumulative
and may be exercised from time to time in accordance with the terms thereof and
applicable law.
ARTICLE 29
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
     29.1 No Partnership. This Agreement shall not be construed as creating a
partnership, association or joint venture between the Parties. It is understood
that Coffeyville is an independent contractor with complete charge of its
employees and agents in the performance of its duties hereunder, and, except as
specifically set forth in Section 9.4(b), nothing herein shall be construed to
make Coffeyville, or any employee or agent of Coffeyville, an agent or employee
of Vitol.
     29.2 Nature of the Transaction. Although the Parties intend and expect that
the transactions contemplated hereunder constitute purchases and sales of Crude
Oil between them, in the event that any transaction contemplated hereunder is
reconstrued by any court, bankruptcy trustee or similar authority to constitute
a loan from Vitol to Coffeyville, then Coffeyville shall be deemed to have
pledged all Crude Oil (until such time as payment in respect of such Crude Oil
has been made in accordance with the terms of this Agreement) as security for
the performance of Coffeyville’s obligations under this Agreement, and shall be
deemed to have granted to Vitol a first priority lien and security interest in
such Crude Oil and all the proceeds thereof. Coffeyville hereby authorizes Vitol
to file a UCC financing statement with respect to all Crude Oil, whether now
owned or hereafter acquired, and all proceeds thereof. Notwithstanding the
foregoing, the filing of any UCC financing statements made pursuant to this
Agreement shall in no way be construed as being contrary to the intent of the
Parties that the transactions evidenced by this Agreement be treated as sales of
Crude Oil by Vitol to Coffeyville.
     29.3 No Authority. Neither Party shall have the right or authority to
negotiate, conclude or execute any contract or legal document with any third
person on behalf of the other Party, to assume, create, or incur any liability
of any kind, express or implied, against or in the name of the other Party, or
to otherwise act as the representative of the other Party, unless expressly
authorized in writing by the other Party.

44



--------------------------------------------------------------------------------



 



ARTICLE 30
MISCELLANEOUS
     30.1 Severability. If any Article, Section or provision of this Agreement
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from this Agreement and the remaining portions
of this Agreement shall remain in full force and effect.
     30.2 Entire Agreement. The terms of this Agreement constitute the entire
agreement between the Parties with respect to the matters set forth in this
Agreement, and no representations or warranties shall be implied or provisions
added in the absence of a written agreement to such effect between the Parties.
This Agreement shall not be modified or changed except by written instrument
executed by a duly authorized representative of each Party.
     30.3 No Representations. No promise, representation or inducement has been
made by either Party that is not embodied in this Agreement, and neither Party
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
     30.4 Time of the Essence. Time is of the essence with respect to all
aspects of each Party’s performance of any obligations under this Agreement.
     30.5 No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended to create any rights, obligations or benefits under this
Agreement in any Person other than the Parties and their successors and
permitted assigns.
     30.6 Survival. All confidentiality, payment and indemnification obligations
(including the payment and indemnification obligations that arise out of
termination) shall survive the expiration or termination of this Agreement.
     30.7 Counterparts. This Agreement may be executed by the Parties in
separate counterparts and initially delivered by facsimile transmission or
otherwise, with original signature pages to follow, and all such counterparts
shall together constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Agreement to be executed by
its duly authorized representative, effective as of the Effective Date.
Vitol Inc.

         
By:
Title:
  /s/ Illegible
 
President    
Date:
  Dec. 02, 2008    
 
        Coffeyville Resources Refining & Marketing, LLC    
 
       
By:
Title:
  /s/ John J. Lipinski
 
CEO    
Date:
  12/02/08    

Crude Oil Supply Agreement Signature Page

46